 

 

 

 
 

 

 

 

 

 

 

UN:TED srarss DISTRICT coURT ‘ ril£oiia-,“wfs*i&?§¥§;j
soUTHERN DIsTRICT or NEW YoRK §FWL,E ”WMMH_
"""""""""""""""""""""""""""""""""" X ll¢§f§l?ilira} , §?M M;
ANNETTE MARTINEZ, -
Plaintirr, : 17 civ. 8949 (HBP)
-against- : OPINION
AND oRDER

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

___________________________________ X

PITMAN, United States Magistrate Judge:

I. Introduction

Plaintiff Annette Martinez brings this action pursuant
to Section 205{g) of the Social Security Act (the "Act"), 42
U.S.C. § 405(g), seeking judicial review of a final decision of
the Commissioner of Social Security (the "Commissioner"), denying
her application for disability insurance benefits ("DIB") (Comm
plaint, dated Nov. lO, 2017 {Docket ltem ("D.I.") 7) ("Compl.")).
Plaintiff and the Commissioner have both moved for judgment on
the pleadings pursuant to Rule 12(c) of the Federal Rules of
Civil Procedure (D.I. 16, 18). All parties have consented to my
exercising plenary jurisdiction pursuant to 28 U.S.C. § 636{c).
For the reasons set forth below, the Commissioner's motion is

granted and plaintiff's motion is denied.

 

II. Facts1

A. Procedural Background

On August 12, 2013, plaintiff filed an application for
DIB alleging that she became disabled on June 26, 2013 due to a
herniated disc in her lumbar spine, a right wrist injury, post
traumatic stress disorder {"PTSD"), mood disorder and depressive
disorder (Tr. 110-11, 215). After her application for benefits
was initially denied_on May 13, 201§, she requested, and was
granted, a hearing before an administrative law judge {"ALJ")

(Tr. 120, 136-42}.

On March 18, 2016, plaintiff and her attorney appeared
before ALJ Robert Gonzalez for a hearing, at which plaintiff and
a vocational expert testified (Tr. 36~103). On June 29, 2016,
the ALJ issued his decision finding that plaintiff was not
disabled (Tr. 18”30). This decision became the final decision of
the Commissioner on September 14, 2017 when the Appeals Council
denied plaintiff's request for review (Tr. 1»6). Plaintiff
timely commenced this action on November 16, 2011, seeking review

of the Commissioner's decision (Compl.).

 

11 recite only those facts relevant to the resolution of the

pending motions. The administrative record that the Commissioner
filed pursuant to 42 U.S.C. § 405(g) (see Notice of Filing of the
Administrative Record, dated Mar. 1, 2018 (D.l. 10) ("Tr.")) more

fully sets out plaintiff‘s social and medical history.

2

 

 

B. Social Bacquound

Plaintiff was born on July 9, 1961 and was 52 years old
at the time she applied for disability (Tr. 186). Plaintiff is a
high school graduate who worked as a deposit operations manager
for a bank from 1983 to 2013 (Tr. 216). Plaintiff stated in her
"Disability Report," dated February 20, 2014, that this position
required her to occasionally walk, stand, climb, stoop, crouch,
handle large objects and lift objects up to 20 pounds, and
frequently sit, type, handle small objects and lift objects up to
ten pounds (Tr. 217). However, at the hearing, plaintiff testiw
fied that she would frequently lift boxes weighing up to 50
pounds (Tr. 77). Plaintiff was also responsible for sending bank
statements to customers, auditing deposits, conducting research,
filing and supervising and training several other employees at
the bank (Tr. 67-68, 216”17).

On January 8, 2013, plaintiff slipped on some water
inside the break room of her office and fell on her backside,
injuring her lower back (Tr. 68"69, 265, 307). Plaintiff was
able to get up and eat lunch with other employees, but continued
to feel uncomfortable throughout the day (Tr. 307). Plaintiff
did not go to the hospital, but visited a doctor at Rockland
Orthopedics & Sports Medicine six days later on January 14, 2013
(Tr. 265). Plaintiff was absent from work for approximately two

weeks after this accident (Tr. 69~70). Plaintiff returned to

 

 

work, but eventually left her position on June 26, 20l3 because
of her increased lower back pain2 (Tr. 215). Plaintiff filed a
workersl compensation claim for this accident and was receiving
approximately $3,000 per month in workers' compensation as of
March 18, 2016 (Tr. 41).

Plaintiff lives in a house with her husband and two
adult children (Tr. 62). Plaintiff testified at the hearing that
she stays home all day because she is depressed and claimed that
she still has traumatic "flashbacks" about her workplace accident
(Tr. 82~83). She further testified that she goes shopping
approximately once a week, but is unable to go alone (Tr. 83-84).
She does not take public transportation, but drives herself to
her doctors' appointments approximately four times per week (Tr.
84). ln her "Function Report," dated March 24, 2014, plaintiff
stated that she required her daughter's help to dress and bathe
herself and was unable to do any household chores because of her
persistent lower back pain (Tr. 225~26). She further stated that
she had no hobbies and had "no interest in doing anything whatsom
ever" because she was depressed about her condition (Tr. 229).
Plaintiff also claimed that she was unable to lift any objects,
squat, kneel or reach, and was unable to sit or stand for long

periods of time (Tr. 230-32).

 

2There is a discrepancy in the record as to whether
plaintiff voluntarily left her position or whether she was
terminated after her bank merged with another bank (Tr. 23).

4

 

 

Plaintiff traveled to Puerto Rico in the summer of 2014

for five days (Tr. 66). She traveled to the Dominican Republic
twice in 2015 -m in April 2015 for ten days and then a few months
later for seven days (Tr. 63@64). She also traveled to Florida

for five days in May 2015 and again for six days in February

2016, two weeks prior to her hearing (Tr. 63H64).
C. Medical Bacquound

l. Medical Records Pre-Dating
the Relevant Time Period

a. Rockland Orthopedics
§ Sport Medicine
Plaintiff visited Rockland Orthopedics & Sport Medicine
("ROSM") on January 14, 2013 complaining of right hip and pelvis
pain following her fall on January 8, 2013 (Tr. 265). Plaintiff
was examined by Dr. Michael Robinson who noted that plaintiff was
limping on her right side and presented with antalgic gait3 (Tr.

267). Plaintiff's straight~legwraising tests4 were negative

 

3Antalgic gait refers to a manner of walking in which a limp
is adopted in order to avoid pain on weight bearing structures.
See Dorland‘s lllustrated Medical Dictionary, 753 (32nd ed. 2012)
("Dorland‘s")

the straight»leg~raising test is used to assess patients
who complain of back pain that radiates down one leg for nerve
root irritation. To conduct a straight-leg~raising test, the
patient must first lie on his or her back and completely relax

the affected leg. Cupping the heel of the foot of that leg, the
(continued...)

 

 

bilaterally and her physical examination was normal (Tr. 266~67).
Plaintiff's sensations and reflexes were normal, but she exhib““m
ited some pain when her right hip was rotated (Tr. 267). Dr.
Robinson expressed concern that plaintiff might have fractured
her pelvis and ordered an X-ray (Tr. 269). Dr. Robinson opined
that plaintiff was 50% impaired (Tr. 269).

Plaintiff underwent this MRI the following day, which
revealed no evidence of a fracture and no abnormalities (Tr.
273). Plaintiff was examined by Dr. Steven A. Renzoni who noted
that plaintiff's physical and neurological examinations were
normal and her straight-leg-raising tests were negative bilater-
ally (Tr. 272-73). However, plaintiff reported significant pain
in her pelvis and hip region (Tr. 272“73). Dr. Renzoni opined
that plaintiff would be totally disabled for the next two weeks
(Tr. 273).

Plaintiff visited Dr. Renzoni at ROSM again on January
28, 2013 and reported feeling much better (Tr. 275). Plaintiff's

straightmlegeraising tests were negative bilaterally and her

 

“(...continued}
examiner will gently raise the leg. lf the patient experiences
pain when his or her leg is elevated between 30 and 60 degrees,
the test is positive, indicating that nerve root irritation is
likely; if there is no sensitivity in that range, the test is
negative and the patient is unlikely to be suffering from nerve
root irritation. A Practical Guide to Clinical Medicine:
Musculo~Skeletal Examinationr University of California, San Diego
School of Medicine, available at https://meded.ucsd.edu/
clincalmed/jointsG.htm (last visited Mar. 12, 2019).

6

reflexes were normal (Tr. 277@78}. Plaintiff exhibited some
tenderness in her buttocks and presented with antalgic gait (Tr.
277-78). Dr. Renzoni diagnosed plaintiff with a lumbar sprain5
and recommended physical therapy (Tr. 278). Dr. Renzoni opined
that plaintiff could return to work without restriction {Tr.
279).

On February 6, 2013, Dr. Renzoni filled out a physical
therapy evaluation for plaintiff and noted that plaintiff had
been experiencing lower back and buttocks pain that radiated to
her legs (Tr. 292). Plaintiff reported that the pain was
exacerbated by prolonged standing, sitting and squatting (Tr.
292). Dr. Renzoni noted that plaintiff exhibited a normal range
of motion in her lumbar spine,6 but reported some pain with
rotation (Tr. 294). Dr. Renzoni further noted that plaintiff‘s
straightmleg“raising tests were negative bilaterally and that she
exhibited full muscle strength in her legs (Tr. 294). Dr.

Renzoni opined that plaintiff could only stand, sit or walk for

 

5A lumbar sprain is caused when ligaments are torn from
their attachments in the lower back. A lumbar sprain is commonly
treated with rest, pain medication or physical therapy. Low Back
Strain and Sprain, American Association of Neurological Surgeons,
available at https://www.aans.org/patients/neurosurgical-
conditionsWand-treatments/low~back-strain-and-sprain (last
visited Mar. l2, 2019).

 

6The lumbar region of the spine is located below the
thoracic region and is made up of vertebrae Ll through L5.
Anatomy of the Human Spine, Mayfield Brain & Spine, available at
https://www.mayfieldclinic.com/PE-Anat$pine.htm (last visited
Mar. 12, 2019).

 

 

 

ten minutes at a time (Tr. 293).

Plaintiff attended a physical therapy session at ROSM
on February 11, 2013 (Tr. 348). The therapist's progress notes
indicate that plaintiff experienced pain throughout all of the
exercises (Tr. 348). Plaintiff tolerated her exercises much
better at her next session on February 21, 2013 (Tr. 361).

Plaintiff returned to ROSM on February 25, 2013
complaining of right lower back pain, but reported she was
feeling much better with physical therapy (Tr. 280). Plaintiff
presented with normal gait and her reflexes and sensations were
all normal (Tr. 280"81). Plaintiff exhibited a full range of
motion in her lumbar spine and right hip, and her straight-legm
raising tests were negative bilaterally (Tr. 282). Dr. Renzoni
noted some tenderness at plaintiff's right sacroiliac joint7 and
continued to recommend physical therapy (Tr. 282).

Plaintiff attended a physical therapy session at ROSM
on February 28, 20l3 and reported that her pain level had deva
creased (Tr. 365). Plaintiff tolerated the exercises well and
exhibited an improved range of motion in her lumbar spine (Tr.
365). Her range of motion and pain continued to improve at her

next session on March 5, 2013 {Tr. 366).

 

7Th`e sacroiliac joint connects the sacrum (the triangular
bone at the bottom of the spine) with the pelvis on each side of
the lower spine. Sacroiliac Joint Anatomv, Spine Health,
available at https://www spine-health/conditions/spine-
anatomy/sacroiliac-joint~anatomy (last visited Mar. 12, 2019).

8

 

Plaintiff visited Dr. Renzoni again on March 18, 2013
and reported continued right lower back pain (Tr. 286). Plain“
tiff presented with a normal gait and her reflexes and sensations
were all normal (Tr. 287). Plaintiff exhibited adequate range of
motion in her lumbar spine and her straightwleg~raising tests
were negative bilaterally (Tr. 288). Dr. Renzoni noted some
tenderness at plaintiff's right sacroiliac joint and continued to
recommend physical therapy (Tr. 288).

Plaintiff attended a physical therapy session on March
26, 20l3 and exhibited notable improvements in her range of
motion and muscle strength, and reported that her pain continued
to improve (Tr. 370).

On April 23, 2013, plaintiff reported to Dr. Renzoni
that she had stopped going to physical therapy for the past four
weeks and that her lower back pain was a five out of ten (Tr.
289). Plaintiff presented with a normal gait and her reflexes
and sensations were all normal (Tr. 290). Plaintiff exhibited
adequate range of motion in her lumbar spine and her straightm
leg~raising tests were negative bilaterally (Tr. 291). Dr.
Renzoni noted some tenderness at plaintiff's right sacroiliac

joint and continued to recommend physical therapy (Tr. 291).

 

b. Dr. Annarose Polifrone

Plaintiff visited Dr. Annarose Polifrone on May 14,
2013 for a pain management evaluation due to the ongoing pain in
her lower back (Tr. 319). Plaintiff reported that the pain
radiated from her lower back into right buttocks, leg and foot
(Tr. 319). She further reported weakness in her left leg,
numbness in her right toes, difficulty sleeping and that she was
unable to sit or stand for more than 15 to 20 minutes at a time
(Tr. 319). Plaintiff informed Dr. Polifrone that physical
therapy had not improved her condition and that she was currently
taking Flexoril and Vicodin for her pain (Tr. 3l9). Plaintiff
was working full~time at the time of this appointment (Tr. 320).

Plaintiff presented with a normal gait (Tr. 320}. She
exhibited a limited range of motion in her lumbar spine and had a
positive straight"leg-raising test on her right side (Tr. 320).
Dr. Polifrone noted decreased sensations at L4ML5, but no muscle
atrophy8 (Tr. 320). Dr. Polifrone diagnosed plaintiff with left~
sided radiculopathy9 and ordered an MRl of plaintiff's lumbar

spine to confirm (Tr. 320). This MRI took place on May 28, 2013

 

8Myopathy is any disease of the muscle. Dorland's at 1224.

9Radiculopathy is any disease of the nerve roots commonly
caused by inflammation or impingement of the nerve. Dorland's at
1571.

10

 

 

 

and revealed that plaintiff had a herniated disc10 at L4“L5 that
was encroaching the left neural foramen, but the exiting nerve
root appeared intact (Tr. 324, 425). The MRI also revealed a
small herniated disc at L5-Sl, but no significant spinal canal
stenosis11 (Tr. 324, 425“26)

Plaintiff visited Dr. Polifrone again on June 25, 2013
and reported lower back pain that radiated into both legs and
associated numbness and weakness (Tr. 324). Dr. Polifrone
recommended physical therapy and instructed plaintiff to remain
home from work until her next appointment (Tr. 324). Dr.
Polifrone opined that plaintiff was totally disabled (Tr. 433).

2. Medical Records for
the Relevant Time Period

a. Dr. Annarose Polifrone

Plaintiff visited Dr. Polifrone for a follow-up

appointment on July 30, 2013 and reported lower back pain that

 

ms herniated disc occurs when a disc becomes compressed and
breaks, causing the inner gel from the disc to leak into the
spinal cord and impact a nerve root. Lumbar (Lower Back)
Herniated Disc - Overview and Treatment Options, Laser Spine
lnstitute, available at https://www.laserspineinstitute.com/
herniatedmdisc/lumbar/ (last visited Mar. 12, 2019).

llSpinal stenosis is the narrowing of spaces within the
spinal cord, which can put pressure on nerves. §ee Spinal
Stenosis 0verview, Mayo Clinic, available at
https://www.mayoclinic.org/diseases-conditions/spinal-
stenosis/symptoms-causes/syc-20352961 (last visited Mar. 12,
2019).

ll

 

 

radiated into both legs and associated numbness and weakness (Tr.
324). Plaintiff exhibited decreased sensations at L4-L5 and had
a positive straight~legmraising test on her right side (Tr. 325).
Dr. Polifrone ordered an electromyogram test ("EMG")M, which
confirmed that plaintiff had Sl radiculopathy on her right side
with axonal involvement of the tibial motor nerve13 (Tr. 324).
Dr. Polifrone discussed with plaintiff the treatment options of
steroid injections or surgery, but plaintiff opted to continue
physical therapy (Tr. 324).

Plaintiff visited Dr. Polifrone again on September 26,
2013 and reported continuing lower back pain and pain in her
right wrist that radiated up her right arm (Tr. 329). Dr.
Polifrone noted a limited range of motion due to pain and weak~
ness in plaintiff's right wrist (Tr. 329). Dr. Polifrone ordered
erays of plaintiff's wrist, which revealed no fractures or
abnormalities (Tr. 329~30, 336).

Plaintiff visited Dr. Polifrone again on 0ctober 9,
2013 and reported continued lower back pain that radiated into

both legs and continued pain and weakness in her right wrist (Tr.

 

12An electromyogram test is an electrodiagnostic test that
records extracellular activity of skeletal muscles while at rest,
during voluntary contractions and electrical stimulation. §ee
Dorland’s at 602.

13The tibial motor nerve branches off from the sciatic nerve
and innervates the muscles of the lower leg and foot. Tibial
Nerve, Healthline, available at https://www.healthline.com/human-
body-maps/tibialmnerve (last visited Mar. 12, 2019).

12

 

330). Plaintiff exhibited a limited range of motion in her
lumbar spine due to pain, decreased sensations in her lower back
and had a positive straightmleg-raising test on her right side
(Tr. 330). She also exhibited weakness and a decreased range of
motion in her right wrist (Tr. 330). Dr. Polifrone ordered an
additional EMG study, which revealed leftmsided Sl radiculopathy
(Tr. 330).

Plaintiff visited Dr. Polifrone again on November 8,
20l3 and reported that her lower back pain had increased with the
onset of the cold weather (Tr. 334). Dr. Polifrone noted that
plaintiff was walking with a limp and needed assistance getting
on and off the examination table (Tr. 334). Dr. Polifrone
further noted a muscle spasm at L5~Sl and gave plaintiff a
steroid injection for the pain, which plaintiff reported provided
significant relief (Tr. 334).

Plaintiff visited Dr. Polifrone again on December 6,
2013 and reported that her lower back and leg pain had improved
since her last visit (Tr. 335). The range of motion in plainm
tiff’s lumbar spine also showed improvement (Tr. 335). However,
plaintiff reported that she was now experiencing strong symptoms
of depression and anxiety due to her physical condition (Tr.
335). Dr. Polifrone referred plaintiff to Dr. Stephen Koretsky
for a psychological consultation (Tr. 335).

Plaintiff visited Dr. Polifrone again on January 8,

13

 

 

2014 and reported continued lower back pain that radiated into
both legs with associated numbness and weakness (Tr. 322).
Plaintiff further reported that she was having difficulty with
her daily activities and was able to sit or stand in one position
for only approximately 15 minutes (Tr. 322). Dr. Polifrone noted
that plaintiff was walking with a limp and needed assistance
getting on and off the examination table (Tr. 322). Plaintiff
exhibited decreased range of motion in her lumbar spine, de-
creased sensations in her lower back and weakness in her legs
(Tr. 322). Plaintiff's straight-leg-raising tests were positive
bilaterally (Tr. 322). Dr. Polifrone recommended continued
physical therapy and pain medication (Tr. 322).

Plaintiff visited Dr. Polifrone again on February 6,
March 5 and April 4, 2014 and reported that her condition re-
mained unchanged (Tr. 322, 525, 549).

On May 6, 2014, plaintiff reported that her pain had
increased and she was having difficulty standing up straight
because of her leg pain (Tr. 546). Dr. Polifrone gave plaintiff
a steroid injection that significantly helped, and plaintiff
reported no pain by the time she left the appointment {Tr. 546).
At her next appointment on May 30, 20l4, plaintiff reported that
her pain had improved (Tr. 552).

Plaintiff visited Dr. Polifrone again on June 27, 20l4

and reported severe lower back pain that radiated into her right

14

 

 

leg (Tr. 555). Plaintiff presented with an antalgic gait and
exhibited muscle spasms at L5-Sl (Tr. 555). Dr. Polifrone noted
that plaintiff appeared to be in mild distress due to her pain
and gave plaintiff another injection (Tr. 555). Plaintiff
reported that the injection reduced her pain (Tr. 555).

Plaintiff visited Dr. Polifrone again on July 25, 2014
and reported lower back pain (Tr. 558). Plaintiff exhibited a
limited range of motion in her lumbar spine and Dr. Polifrone
noted that her condition remained substantially unchanged (Tr.
558).

Plaintiff visited Dr. Polifrone again on hugust 28,
2014 and reported continued lower back pain (Tr. 561). Plaintiff
reported that her pain medication was providing her with some
relief (Tr. 561). Dr. Polifrone noted that plaintiff was walking
with a limp and that she experienced muscle spasms during her
lumbar spine rotation (Tr. 561). Plaintiff's straight-leg-
raising tests were positive bilaterally and she exhibited dem
creased sensations and muscle weakness in her lower back {Tr.
561).

Plaintiff next visited Dr. Polifrone on September 25,
2014 and reported that the pain and weakness in her right wrist
was getting worse (Tr. 564). Dr. Polifrone noted that plain-
tiff's physical examination remained unchanged (Tr. 564).

Plaintiff visited Dr. Polifrone again on October 24,

15

 

 

2014 and reported that her lower back and right leg pain had
increased and that she now had difficulty with sitting for more
than a few minutes at a time (Tr. 567). lPlaintiff presented with
an antalgic gait and experienced muscle spasms at L5eSl during
her examination (Tr. 567). Dr. Polifrone gave her a steroid
injection, which alleviated some of her pain (Tr. 567). Plain"
tiff reported that her pain had improved at her next appointment
on November 19, 2014 (Tr. 570).

Plaintiff visited Dr. Polifrone again on December 17,
2014 and reported continued lower back and right wrist pain and
associated weakness (Tr. 573). Plaintiff's straight-leg“raising
tests were positive bilaterally and she exhibited decreased
sensations and muscle weakness in her lower back, legs and wrist
(Tr. 573).

Plaintiff's symptoms and physical examination results
remained unchanged at her appointments on January 29, February
25, March 26, May 27, June 17 and July 24, 2015 (Tr. 576, 581,
584, 587, 590). Dr. Polifrone noted that plaintiff needed a cane
to safely walk at her appointment on March 26, 2015 (Tr. 58l).
Throughout these appointments, Dr. Polifrone continued to
recommend a conservative course of treatment consisting of
physical therapy, home exercises and pain medication (Tr. 576,
581, 584, 587, 590).

On August 25, 2015, plaintiff reported severe pain in

16

 

 

her lower back that radiated into her right leg (Tr. 593}.
Plaintiff presented with an antalgic gait and exhibited muscle
spasms at L5mSl (Tr. 593). Dr. Polifrone gave plaintiff a
steroid injection, which alleviated her pain {Tr. 593).

Plaintiff visited Dr. Polifrone again on September 18,
2015 and reported neck and lower back pain that radiated into her
arms and legs (Tr. 596). Plaintiff further reported that her
right wrist pain had increased since her last visit (Tr. 596).
Plaintiff used a cane to walk during this appointment (Tr. 596).

Plaintiff next visited Dr. Polifrone on 0ctober 9, 2015
and reported continued neck, lower back and right wrist pain (Tr.
596). Plaintiff‘s straightmleg-raising tests were positive
bilaterally, and she exhibited decreased sensations and limited
range of motion in her cervical spine, lumbar spine and right
wrist (Tr. 596). Dr. Polifrone recommended that plaintiff
consult with an orthopedic surgeon (Tr. 596).

Plaintiff visited Dr. Polifrone again on November 12,
2015 and reported continued neck, lower back and right wrist pain
(Tr. 599). Plaintiff was limping during this appointment and
needed a cane to walk (Tr. 599). Plaintiff's straight-legs
raising tests were positive bilaterally and she exhibited de-
creased sensations and limited range of motion in her cervical
spine, lumbar spine and right wrist (Tr. 599). Plaintiff's

condition remained unchanged at her next appointment on December

17

 

 

 

10, 2015 (Tr. 602).

The following day, Dr. Anne Miller performed surgery on
plaintiff's right wrist (Tr. 685). During surgery, Dr. Miller
noted that there was a marked deformity on plaintiff’s pisiform
bone14 with a proximal osteophyte15 (Tr. 685). Dr. Miller further
noted that there was a loose body within the joint which was
removed (Tr. 685).

Plaintiff visited Dr. Polifrone again on January 15,
2016 and reported that her right wrist pain had improved since
the surgery, but she still exhibited muscle weakness and a
limited range of motion during her physical examination (Tr.
605). Plaintiff's straightwleg-raising tests were positive
bilaterally and she exhibited decreased sensations and limited
range of motion in her cervical and lumbar spine (Tr. 605).
Plaintiff's condition remained unchanged at her next appointment
on February 12, 2016 (Tr. 608).

Throughout plaintiff's treatment period, Dr. Polifrone

filled out several workers1 compensation forms and opined that

 

14The pisiform bone is one of eight small bones in the wrist
and is the "ball shaped" bone located on the pinky-side of the
wrist. §ee Wrist Bones, Mayo Clinic, available ap
https://www.mayoclinic.org/carpal-bones/img-20007898 (last
visited Mar. 12, 2019).

15An osteophyte is commonly known as a bone spur, which is a
small, smooth projection that develops on the surface of a normal
bone. Bone Spurs, Laser Spine lnstitute, available at
https://www.laserspineinstitute.com/back#problems/spinalwboneispu
rs/ (last visited Mar. 12, 2019).

18

 

plaintiff was consistently 100% disabled (Tr. 454-618).

b. Dr. Shanker Krishnamurthv

Plaintiff visited Dr. Shanker Krishnamurthy, an ortho-
pedic surgeon, for an independent orthopedic evaluation on August
30, 2013 (Tr. 379). Dr. Krishnamurthy noted that plaintiff
presented with a slow gait and that she remained very stiff
throughout the evaluation (Tr. 380). During her physical examie
nation, plaintiff exhibited a lumbar spine flexion of 0 to 20
degrees, lateral flexion of 0 to 10 degrees and extension of 0
degrees (Tr. 380). Plaintiff‘s straight~leg#raising tests were
negative bilaterally and her reflexes were normal (Tr. 380).
However, she exhibited decreased sensations at L4~L5 (Tr. 380).
Dr. Krishnamurthy diagnosed plaintiff with low back pain and
right-sided radiculopathy (Tr. 381). Dr. Krishnamurthy opined
that plaintiff was moderately to markedly, partially impaired and
that plaintiff should refrain from lifting objects over ten
pounds and refrain from repetitive bending, pushing, pulling or
twisting activities (Tr. 381). Dr. Krishnamurthy deferred his
treatment recommendation until after his review of plaintiff's
lumbar spine MRl (Tr. 381).

Plaintiff visited Dr. Krishnamurthy again on January
17, 2014 (Tr. 376). Plaintiff reported lower back that radiated

into both legs with associated numbness and weakness (Tr. 376).

19

 

Plaintiff presented with normal gait and her straight-leg-raising
tests were negative bilaterally (Tr. 377). During her physical
examination, plaintiff exhibited a lumbar spine flexion of 0 to
40 degreesr lateral flexion of 0 to 20 degrees and extension of 0
to 10 degrees (Tr. 377). Plaintiff's reflexes and muscle
strength were normal, but she exhibited decreased sensations at
L4~L5 (Tr. 377). Dr. Krishnamurthy diagnosed plaintiff with low
back pain, lumbar radiculopathy and a herniated disc at L4~L5
(Tr. 377). Dr. Krishnamurthy opined that plaintiff was moder“
ately, partially impaired, and that she could return to work with
the restrictions of not lifting anything greater than 20 pounds
and refraining from repetitive bending, pushing or pulling
activities (Tr. 378). Dr. Krishnamurthy recommended that plainm
tiff be referred for steroid injections and pain management (Tr.
377).

Plaintiff next visited Dr. Krishnamurthy on April 11,
2014 and reported that she was in severe pain during the
appointment (Tr. 775). Plaintiff claimed that her daily
activities consisted of getting out of bedr brushing her teeth,
taking her medication and going to doctors' appointments (Tr.
776). Plaintiff presented with a normal gait and her straight-
leg-raising tests were negative bilaterally (Tr. 776). Plaintiff

exhibited a lumbar spine flexion of 0 to 20 degrees, lateral

20

 

 

 

flexion of 0 to 10 degrees and extension of 0 degrees (Tr. 776).
Plaintiff‘s neurological examination was normal (Tr. 776).

Dr. Krishnamurthy diagnosed plaintiff with low back
pain, lumbar radiculopathy and a herniated disc at L4-L5 (Tr.
776). Dr. Krishnamurthy opined that plaintiff was moderately,
partially impaired (Tr. 777). Dr. Krishnamurthy recommended that
plaintiff see a spine specialist, but noted that he believed
plaintiff was exaggerating her symptoms (Tr. 776~77).

Plaintiff visited Dr. Krishnamurthy again on July 11,
2014 and reported that her condition remained unchanged since her
last appointment (Tr. 708). Plaintiff presented with a normal
gait and reported that she did not require cane to walk (Tr.
709). Plaintiff's straight»leg-raising tests were negative
bilaterally and her muscle strength, sensations and reflexes were
normal (Tr. 709). Plaintiff exhibited a lumbar spine flexion of
0 to 30 degrees, lateral flexion of 0 to 10 degrees and extension
of 0 to 10 degrees (Tr. 709).

Dr. Krishnamurthy continued to diagnose plaintiff with
low back pain and radiculopathy and continued to opine that she
had a moderate, partial impairment and could return to work with
lifting and bending restrictions (Tr. 709}. He also continued to
express concern that plaintiff was exaggerating her symptoms (Tr.

709).

21

 

 

Plaintiff visited Dr. Krishnamurthy again on February
13, 2015 (Tr. 713). Plaintiff reported that she spends her days
at home and goes to church on Sundays (Tr. 713). Plaintiff
further reported that she could hardly get out of bed for nine
consecutive days because of her back pain (Tr. 713). Dr.
Krishnamurthy noted that when he attempted to inquire further
about plaintiff's daily activities, she did not want to answer
(Tr. 713).

Plaintiff presented with normal gait and did not have
any difficulty moving around during her appointment (Tr. 714).
Plaintiff's straight-leg~raising tests were negative bilaterally,
and her muscle strength and reflexes were normal (Tr. 714).
Plaintiff exhibited some decreased sensation at L5MSl (Tr. 714).
Plaintiff exhibited a lumbar spine flexion of 0 to 20 degrees,
lateral flexion of 0 to 10 degrees and extension of 0 degrees
(Tr. 714). Dr. Krishnamurthy continued to diagnose plaintiff
with low back pain and radiculopathy, and continued to opine that
plaintiff could return to work with lifting and bending restric-
tions and that plaintiff was overstating her symptoms (Tr. 714M
15).

Plaintiff visited Dr. Krishnamurthy again on May 8,
2015 and reported constant pain in her lower back that radiated
to her right leg (Tr. 721). Plaintiff presented with normal gait

and her straight~leg-raising tests were negative bilaterally (Tr.

22

 

 

721). Plaintiff's reflexes were normal, and she exhibited full
muscle strength (Tr. 721). Plaintiff exhibited some decreased
sensation in her left leg (Tr. 721). Plaintiff exhibited a
lumbar spine flexion of 0 to 25 degrees, lateral flexion of 0 to
15 degrees and extension of 0 to 10 degrees (Tr. 721).

Dr. Krishnamurthy diagnosed plaintiff with low back
pain, right-sided radicular symptoms and symptom magnification
(Tr. 721). Dr. Krishnamurthy continued to opine that plaintiff
had a moderate partial disability and that she could return to
work with lifting and bending restrictions (Tr. 722).

Plaintiff next visited Dr. Krishnamurthy on July 24,
2015 and reported pins and needles in her right hand and
intermittent buttocks and right leg pain (Tr. 729~30). Plaintiff
presented with a normal gait, and her straight-leguraising tests
were negative bilaterally (Tr. 730). Plaintiff's muscle
strength, sensations and reflexes were all normal (Tr. 730).
Plaintiff exhibited a lumbar spine flexion of O to 20 degrees,
lateral flexion of 0 to 10 degrees and extension of 0 degrees
(Tr. 730). Dr. Krishnamurthy expressed concerns over these
measurements because plaintiff "had absolutely no difficulty
getting on and off the examination table" and did "not demonm
strate any evidence or discomfort doing [the] maneuvers" (Tr.
730). Plaintiff exhibited full muscle strength and grip in her

right wrist, but had some decreased sensations in the right

23

 

 

median nerve distribution16 (Tr. 721).

Dr. Krishnamurthy diagnosed plaintiff with low back
pain, right-sided radiculopathy, "symptom magnification" and
status post contusion to the right wrist that was resolved (Tr.
730“31). Dr. Krishnamurthy continued to opine that plaintiff had
a moderate partial disability and that she could return to work
with lifting and bending restrictions; however, he stated that he
did not believe that plaintiff would ever return to gainful
employment (Tr. 731}.

Plaintiff visited Dr. Krishnamurthy again on November
6, 2015 and reported lower back pain that radiated into her right
buttock and numbness in her right leg (Tr. 736). Plaintiff
presented with a normal gait and her straight-leg~raising tests
were negative bilaterally (Tr. 737). Plaintiff's muscle strength
and reflexes were all normal, but she exhibited some decreased
sensations in her right leg (Tr. 737). Plaintiff exhibited a
lumbar spine flexion of 0 to 20 degrees, lateral flexion of 0 to
15 degrees and extension of 0 to 10 degrees (Tr, 737). Plaintiff
exhibited full muscle strength and grip in her right wrist (Tr.

737).

 

16'I‘he median nerve is an extremely long nerve that spans
from the upper arm into the carpal tunnel area of the hand.
Carpal tunnel syndrome is a common cause of median nerve pain in
the wrist, Median Nerve, Healthline, available at
https://www.healthline.com/human_body~maps/medianmnerve (last
visited Mar. 12, 2019).

24

 

 

 

Dr. Krishnamurthy continued to diagnose plaintiff with
low back pain, right-sided radiculopathy and "symptom magnifica-
tion", but deferred his diagnosis of her right wrist until he
could review her most recent MRl (Tr. 737). Dr. Krishnamurthy
continued to opine that plaintiff's only work restrictions were
lifting objects over 20 pounds and repetitive bending, pushing or
pulling (Tr. 738).

Plaintiff visited Dr. Krishnamurthy again on March 4,

 

2016 and reported lower back pain (Tr. 801~02). Plaintiff
presented with normal gait and her straight“leg~raising tests

were negative bilaterally (Tr. 802). Plaintiff's muscle

 

strength, reflexes and sensations were all normal (Tr. 802).
Plaintiff exhibited a lumbar spine flexion of 0 to 40 degrees,
lateral flexion of 0 to 25 degrees and extension of 0 to 15
degrees (Tr. 737). Plaintiff exhibited full muscle strength and
grip in her right hand (Tr. 802).

Dr. Krishnamurthy diagnosed plaintiff with low back
pain with symptoms of radiculopathy and status post excision
right pisiform surgery (Tr. 803). Dr. Krishnamurthy opined that
plaintiff could return to work with lifting and bending restric-

tions and that plaintiff was exaggerating her symptoms (Tr. 803).

25

 

c. Dr. Mark Johnston

Plaintiff visited Dr. Mark Johnston, an internist, for
an independent medical evaluation on April 21, 2014 (Tr. 532).
Plaintiff reported sharp lower back that radiated to both legs
that she described as a seven to eight out of ten (Tr. 532).
Plaintiff reported that prolonged sitting and standing, bending
and lifting exacerbated the pain (Tr. 532). Plaintiff also
reported some continuing pain and discomfort in her right wrist
(Tr. 532). Plaintiff claimed that she was able to dress and
bathe herself, but that she needed assistance with daily chores,
such as cooking, cleaning, laundry or shopping (Tr. 533).

Plaintiff presented with normal gait and was able to
get up from the examination table without assistance {Tr. 533).
Plaintiff exhibited full range of motion in her cervical spine,
shoulders, elbows, forearms, wrists, hips, knees and ankles (Tr.
534). Her lumbar spine extension was 0 degrees, flexion was 0 to
40 degrees, lateral flexion was 0 to 30 degrees and rotation was
0 to 30 degrees (Tr. 534). Plaintiff's seated straightmleg~
raising tests were negative bilaterally, but she experienced some
medial knee pain at 30 degrees from the supine position (Tr.
534). Plaintiff's neurological examination was normal and she
exhibited full muscle strength in her arms, legs and wrists with

no muscle atrophy (Tr. 534).

26

 

Dr. Johnston diagnosed plaintiff with chronic low back
pain and tendinitis in her right wrist (Tr. 534). Dr. Johnston
opined that plaintiff had moderate limitations with bending and
lifting, and mild limitations with prolonged sitting, prolonged

standing and gross manipulation with her right hand (Tr. 534-35).

d. Dr. Douglas A. Schwartz

Plaintiff visited Dr. Douglas A. Schwartz, a physical
medicine and rehabilitation specialist, on May 3, 2014 with
respect to her workers' compensation claim (Tr. 536). Plaintiff
reported lower back pain with numbness and tingling in her legs
(Tr. 536}. Dr. Schwartz's notes with respect to plaintiff's
physical examination are illegible; however, he filled out a
functional capacity form for plaintiff based on his examination
(Tr. 537, 616). Dr. Schwartz opined that plaintiff could never
kneel, bend, stoop; squat or operate machinery, that plaintiff
could occasionally lift objects up to five pounds, walk, sit,
standr climb, reach overhead or drive a vehicle, and that
plaintiff could constantly manipulate and grasp small objects
(Tr. 616). Dr. Schwartz further opined that plaintiff was unable

to meet the requirements of sedentary work (Tr. 616).

27

 

e. David Drierc DC

Plaintiff visited David Drier, DC, a licensed
chiropractor, for an independent chiropractic evaluation on July
21, 2015 (Tr. 750). Plaintiff reported constant lower back pain
and occasional right leg pain that was exacerbated by prolonged
sitting (Tr. 751). Plaintiff reported that medication relieved
the pain (Tr. 751). Plaintiff presented with a normal gait and
was able to move around during the examination without assistance
{Tr. 752). Plaintiff‘s straight-leg-raising tests were negative
bilaterally, and she exhibited a normal range of motion in her
lumbar spine (Tr. 752). Plaintiff exhibited full muscle strength
with no atrophy in her legs, and her sensations and reflexes were
normal (Tr. 752).

Drier diagnosed plaintiff with post~chronic lumbar
syndrome, or chronic lower back pain (Tr. 752). Drier opined
that plaintiff had a mild partial spinal disability of 202 and
that plaintiff could resume her usual work activities with the
restrictions of not lifting objects over 25 pounds, no repetitive
bending and no sitting for over 25 minutes at a time (Tr. 752).
He further opined that plaintiff's objective signs did not fully
support her subjective symptoms (Tr. 752).

Plaintiff visited Drier for a second independent

chiropractic evaluation on 0ctober 20, 2015 (Tr. 698). Plaintiff

28

 

reported that her condition had not improved since her last visit
and that she was still experiencing lower back and right leg pain
that was exacerbated by prolonged sitting (Tr. 700). Plaintiff
presented with normal gait and was able to move around during the
examination without assistance (Tr. 700). Plaintiff's straight-
1eg~raising tests were negative bilaterally, and she exhibited a
normal range of motion in her lumbar spine (Tr. 700}. Plaintiff
exhibited full muscle strength with no atrophy in her legs, and
her sensations and reflexes were normal (Tr. 700).

Drier continued to opine that plaintiff had a mild
partial spinal disability of 20%, that plaintiff could resume her
usual work activities with his previously stated restrictions and
that the objective signs did not fully support plaintiff's
subjective symptoms (Tr. 70l).

Plaintiff visited Drier for a third independent
chiropractic evaluation on March 8, 2016 (Tr. 807). Plaintiff
again reported that her condition had not improved since her last
appointment and she continued to experience constant lower back
pain (Tr. 809). Plaintiff presented with a normal gait and was
7able to move around during the examination without assistance
(Tr. 809). Plaintiff's straight-legmraising tests were negative
bilaterally and she exhibited a normal range of motion in her

lumbar spine (Tr. 810). Plaintiff exhibited full muscle strength

29

 

with no atrophy in her legs,r and her sensations and reflexes were
normal (Tr. 810).

Drier continued to opine that plaintiff had a mild
partial spinal disability of 20%, that plaintiff could resume her
usual work activities with his previously stated restrictions and
that plaintiff's objective signs did not fully support her
subjective symptoms (Tr. 810).

3. Psychological Records for
the Relevant Time Period

a. Dr. Stephen Koretsky

Plaintiff visited Dr. Stephen Koretsky, a licensed
psychologist, on December 26, 2013 (Tr. 307). Plaintiff reported
that she was very depressed because of her persistent lower back
pain and reported the following symptoms: (1) recurrent and
intrusive recollections, (2) recurrent dreams, (3) flashbacks,

(4) distress and physiological reaction to similar cues associm
ated with her workplace accident, (5) avoidance of thoughts

associated with the accident, (6) avoidance of activities and

people, (7) diminished interest, {8) hyperealertness, (9) irrita-
bility, {10) sleep disturbance and {11) impaired concentration
(Tr. 308). Dr. Koretsky noted that plaintiff scored a 41 on the

30

 

 

Beck Depression lnventorywll test,“ which indicated severe
depression, and scored a 38 on the Beck Anxiety lnventory test,18
which indicated severe anxiety (Tr. 308). He diagnosed plaintiff
with PTSD, major depressive disorder and mood disorder due to
herniated discs, and opined that her prognosis was poor without
amelioration of her physical symptoms (Tr. 312). He further
opined that plaintiff had a mental disability that was independ-
ent of any physical disabilities (Tr. 312).

After this initial appointment, plaintiff visited Dr.
Koretsky approximately twice a week until January 26, 2016 (Tr.
384~86, 396~97, 634-83).19 On April 29, 2014, Dr. Koretsky noted

that plaintiff was still exhibiting signs of depression, anxiety

 

17The Beck Depression lnventory-ll test is a 21-item, selfm
report rating inventory that measures characteristic attitudes
and symptoms of depression. h score range of 28 to 63 is
indicative of severe depression. See Beck Depression Inventorv,
American Psychological Association, available at
https://www.apa.org/pi/about/publications/caregivers/practice~m
settings/assessments/beck-depression (last visited Mar. 12,
2019).

18The Beck Anxiety lnventory test is a 21“item, self~report
rating inventory that measures characteristic attitudes and
symptoms of anxiety. h score range of 30 to 63 is indicative of
severe anxiety. See Psvcholoqical Aspects of Pain,
ScienceDirect, available at https://www.sciencedirect.com/topics/
medicine~andedentistry/beck-anxiety-inventory (last visited Mar.
12, 2019).

19The records from these biweekly sessions with Dr. Koretsky
consist of only a few sentences from each session with respect to
how plaintiff was feeling on a particular day. They do not
contain any assessments or diagnoses by Dr. Koretsky, with the
exception of the three narrative reports written on December 26,
2013, April 29, 2014 and March 19, 2015.

31

 

and PTSD (Tr. 637). Dr. Koretsky continued to diagnose plaintiff
with PTSD, major depressive disorder and mood disorder due to
herniated discs, and opined that her prognosis was poor without
amelioration of her physical symptoms (Tr. 637).

On March l9, 2015, plaintiff reported continued
symptoms of PTSD and anxiety (Tr. 662). Dr. Koretsky noted that
plaintiff scored a 52 on the Beck Depression Inventory-ll test,
which indicated severe depression, and scored a 52 on the Beck
Anxiety Inventory test, which indicated severe anxiety (Tr. 663).
Dr. Koretsky continued to diagnose plaintiff with PTSD, major
depressive disorder and mood disorder due to herniated discs, and
opined that her prognosis was poor without amelioration of her

physical symptoms (Tr. 663).

b. Dr. Victoria L. Londin

Plaintiff visited Dr. Victoria L. Londin for an
independent psychological examination on January 5, 2014 (Tr.
68?). Plaintiff reported that she was depressed about not being
able to work and was anxious about falling on wet or icy surfaces
(Tr. 689). She further reported that she was suffering from
insomnia and that she required assistance for daily household
chores (Tr. 689).

Dr. Londin noted that plaintiff was appropriately

dressed and groomed for her evaluation and that she was cooperamd

32

 

tive and alert (Tr. 688). Dr. Londin further noted that plain-
tiff's thought process was coherent, appropriate and logical, and
that her memory, attention and concentration were sound through-
out the examination (Tr. 688). Dr. Londin diagnosed plaintiff
with adjustment disorder20 with mixed anxiety and depression, and
opined that plaintiff was temporarily and totally disabled (Tr.
689).

Plaintiff attended a second independent psychological
evaluation with Dr. Londin on September 3, 2014, however, Dr.
Londin‘s observations and opinions regarding plaintiff's mental
condition were identical to those of her January 5, 2014
evaluation (Tr. 539~41).

Plaintiff visited Dr. Londin for a third independent
psychological examination on June 22, 2015 (Tr. 694). Dr.
Londin's observations and opinions regarding plaintiff's mental
condition were, again, identical to those of her January 5 and
September 3, 2014 evaluations, except that Dr. Londin noted
plaintiff's mood had slightly improved with the birth of her
granddaughter (Tr. 694”95). However, even with this improvement,

Dr. Londin opined that plaintiff was still temporarily and

 

20Adjustment disorders are stress-related conditions in
which patients experience more stress than would normally be
expected in response to a stressful and unexpected event. §ee
Adjustment Disorders, Mayo Clinic, available at
https://www.mayoclinic.org/diseases-conditions/symptoms~
causes/syc-20355224 (last visited Mar. 12, 2019).

 

33

 

totally disabled (Tr. 695).

c. Dr. Melissa Antiaris

Plaintiff visited Dr. Melissa Antiaris on April 21,
2014 for an independent psychological evaluation (Tr. 528).
Plaintiff reported that she was experiencing insomnia, anxiety,
depression, helplessness, fatigue, loss of interest in activi-
ties, low self esteem, panic attacks, social withdrawal and
irritability (Tr, 528-29). Plaintiff denied suicidal or homie
cidal thoughts (Tr. 529). Plaintiff reported that she was able
to dress, bathe and groom herself, but that she needed her
children's assistance for household chores (Tr. 530). Plaintiff
claimed that she spent most of her day watching television (Tr.
530).

Dr. Antiaris noted that plaintiff was well groomed and
dressed appropriately and that she was alert, oriented and
cooperative during the evaluation {Tr. 529). Plaintiff's
attention, concentration and memory were intact, and plaintiff
was able to count and complete simple calculations (Tr. 530).
Dr. Antiaris assessed plaintiff's cognitive functioning as
"average" and appropriate to her experience (Tr. 530). Dr.
Antiaris stated that she had no concerns regarding plaintiff's
adaptive functioning (Tr. 530).

Dr. Antiaris diagnosed plaintiff with adjustment

34

 

 

disorder and panic disorder (Tr. 531). Dr. Antiaris opined that
plaintiff had no limitations with following and understanding
simple directions; performing simple or complex tasks independ-
ently; maintaining attention, concentration and a regular schedm
ule; learning new tasks; making appropriate decisions and relat-
ing to others (Tr. 530). Dr. Antiaris further opined that
plaintiff had moderate limitations in her ability to handle
stress, but that plaintiff's symptoms were not significant enough
to interfere with plaintiff's ability to function on a daily

basis (Tr. 530-31)
d. Dr. Leslie Citrome

Plaintiff visited Dr. Leslie Citrome for an independent
psychological evaluation on November 23! 2015 (Tr. 144).
Plaintiff reported that she was unable to lift objects and
required assistance with household chores (Tr. 745). She further
reported that she was able to drive locally and typically spent
her days at home doing nothing (Tr. 745}. Plaintiff claimed that
she did not watch television and did not have any hobbies (Tr.
745). Plaintiff also reported that she was suffering from
insomnia, loss of appetite, hopelessness, irritability, concen~
tration impairment and anxiety (Tr. 745). Plaintiff described

her anxiety as a seven out of ten (Tr. 745).

35

 

Dr. Citrome noted that plaintiff was cooperative,
oriented and exhibited a normal and logical thought process
throughout the evaluation (Tr. 745-46). Dr. Cintrome noted that
plaintiff's mood appeared to depressed and that plaintiff became
tearful at several points during the examination (Tr. 745-46).
Dr. Citrome diagnosed plaintiff with major depressive disorder
and chronic pain, and opined that plaintiff had a moderate,
temporary, partial disability with respect to her psychological
symptoms (Tr. ?46).

Plaintiff visited Dr. Citrome for a second evaluation
on April 4, 2016 (Tr. 825). Plaintiff reported that she was
still suffering from insomnia, loss of appetite, irritability,
concentration impairment and anxiety (Tr. 825}. Dr. Citrome
noted that plaintiff was cooperative, oriented and exhibited a
normal and logical thought process throughout the evaluation, and
that her mood had slightly improved since her last visit (Tr.
826). Dr. Citrome continued to diagnose plaintiff with major
depressive disorder and chronic pain, and opined that plaintiff
had a moderate, temporary, partial disability with respect to her

psychological symptoms (Tr. 827).
e. Dr. Jeffrev Newton

Plaintiff visited Dr. Jeffrey Newton, a psychiatrist,

on January 28, 2016 and reported that she was unable to carry out

36

 

her daily activities and had feelings of depression {Tr. 816~1?).
Dr. Newton noted that plaintiff came across as very depressed and
had difficulty concentrating during the examination (Tr. 817).
Dr. Newton diagnosed plaintiff with major depression, chronic
pain and associated altered life circumstances (Tr. 81?).
Plaintiff visited Dr. Newton again on March 3, 2016 and
reported continued depression (Tr. 818). Without any examination
notes, assessments or observationsy Dr. Newton opined that
plaintiff's depression rendered her totally and permanently

disabled (Tr. 818).

D. Proceedings Before the ALJ

1. Plaintiff's Testimony

Plaintiff testified that she was still experiencing
back pain that radiated into her buttocks and that she took her
prescribed pain medications as needed (Tr. 61-62). Plaintiff
testified that some of her pain medications made her drowsy and
that she would need to sleep for a couple of hours each day after
taking them (Tr. 81). Plaintiff claimed that she was unable to
sit for more than 10 to 15 minutes at a time because of her lower
back and buttocks pain (Tr. 80). She further claimed that she
could only stand for 10 minutes at a time and was only able to
walk approximately half a block before needing to rest (Tr. 80~

Bl}.

37

 

 

Plaintiff testified that she stayed home all day
because she continued to be depressed about not being able to
work (Tr. 82). She also claimed that she experienced crying
spells two to four times per day and still had "flashbacks" of
her January 8, 2013 fall {Tr. 82). Plaintiff testified that she
had lost weight because she was very anxious and did not like to
eat {Tr. 13). Plaintiff claimed that her children and her
husband take care of all the household chores because she is
unable to cook, clean or do laundry (Tr. 73). However, she
stated that she drives herself to her doctors1 appointments

approximately four times per week (Tr. 84).

2. Vocational Expert Testimonv

Vocational expert Esperanza Distefano ("the VE") also
testified at the hearing. The VE testified that plaintiff's past
work as a bank deposit operations manager defined in the United
States Department of Labor‘s Dictionary of Occupational Titles
("DOT") as DOT Code 186.117e086, was normally considered light,
skilled work; however, based on plaintiff's testimony that she
would frequently lift boxes up to 50 pounds, the VE opined that
plaintiff performed her job duties at medium exertion (Tr. 86-
87). The ALJ asked the VE to consider possible jobs for a

hypothetical person of plaintiff's age, education and work

38

 

background, who was limited to a range of light workm, could
understand, remember and carry out simple work, could adapt to
routine work changes, could occasionally stoop, push, pull and
reach overhead and could not operate a motor vehicle or work at
unprotected heights (Tr. SV). The VE testified that such a
hypothetical individual could not perform plaintiff's past work
{Tr. 87).

The VE testified that such an individual could, how-
ever, work as a marker, DOT Code 209.58?~034, with 282,214 jobs
nationally, a router, DOT Code 222.587-038, with 53,046 jobs
nationally, an office helper, DOT Code 239.567"010, with 3,588
jobs nationally and a photocopying machine manager, DOT 207.685-
014, with 17,986 jobs nationally (Tr. 88).

On cross-examination by plaintiff's counsel, the VE
stated that a hypothetical person of plaintiff's age, education
and work background, who was limited to a range of light work,
would not be able to find employment if such a person was

consistently absent from work three days per month or if such a

 

m The regulations define "light work" as work which

involves lifting no more than 20 pounds at a time with
frequent lifting or carrying of objects weighing up to
10 pounds. Even though the weight lifted may be very
little, a job is in this category when it requires a
good deal of walking or standing, or when it involves
sitting most of the time with some pushing and pulling
of arm or leg controls.

20 C.F.R. § 404.1567(b).

39

 

 

person needed to be off duty for two hours per day (Tr. 92-93).

lll. Analysis

A. Applicable
Legal Principles

l. Standard of Review

The Court may set aside the final decision of the
Commissioner only if it is not supported by substantial evidence
or if it is based upon an erroneous legal standard. 42 U.S.C. §
405(g); Lockwood v. Comm'r of Soc. Sec. Admin., -me F.3d -WW ,
2019 WL 366695 at *3 (2d Cir. Jan. 23, 2019); Selian v. Astrue,
708 F.3d 409, 417 (2d Cir. 2014} (per curiam); Talavera v.
Astrue, 697 F.3d 145, 151 (2d Cir. 2012); Burgess v. Astrue, 537
F.3d 117, 127 (2d Cir. 2008). Moreover, the court cannot "affirm
an administrative action on grounds different from those considm
ered by the agency." Lesterhuis v. Colvin, 805 F.3d 83, 86 (2d
Cir. 2015), quoting Burgess v. Astrue, supra, 537 F.3d at 128.

The Court first reviews the Commissioner's decision for
compliance with the correct legal standards; only then does it
determine whether the Commissioner's conclusions were supported
by substantial evidence. Byam v. Barnhart, 336 F.3d 172, 179 (2d
Cir. 2003), citing Tejada v. Apfel, 167 F.3d 770, 773 (2d Cir.
1999). "Even if the Commissioner's decision is supported by

substantial evidence, legal error alone can be enough to overturn

40

 

the ALJ's decision." Ellington v. Astrue, 641 F. Supp. 2d 322,
328 (S.D.N.Y. 2009) (Marrero, D.J.). However, "where application
of the correct legal principles to the record could lead to only
one conclusion, there is no need to require agency reconsidera-
tion." Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987).
"'Substantial evidence' is 1more than a mere scintilla.
lt means such evidence as a reasonable mind might accept as
adequate to support a conclusion.'" Talavera v. Astrue, supra,
697 F.3d at 151, guoting Richardson v. Perales, 402 U.S. 389, 401
(1971). Consequently, "[e]ven where the administrative record
may also adequately support contrary findings on particular
issues, the ALJ's factual findings 'must be given conclusive
effect‘ so long as they are supported by substantial evidence."
Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (per curiam),
quoting Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).
Thus, "[i]n determining whether the agency‘s findings were
supported by substantial evidence, 1the reviewing court is
required to examine the entire record, including contradictory
evidence and evidence from which conflicting inferences can be
drawn.'" Selian v. Astrue, supra, 708 F.3d at 417 (citation

omitted).

41

 

2. Determination
Of Disability
A claimant is entitled to DIB if she can establish an
"inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impair-
ment which can be expected to . . . last for a continuous period
of not less than 12 months."22 42 U.S.C. § 423{d)(l)(A); see
Barnhart v. Walton, 535 U.S. 212, 2l7~22 (2002) (both impairment
and inability to work must last twelve months). The impairment
must be demonstrated by "medically acceptable clinical and
laboratory diagnostic techniques," 42 U.S.C. § 423(d)(3), and it
must be
of such severity that [the claimant] is not only unable
to do [her] previous work but cannot, considering [the
claimant's] age, education, and work experience, engage
in any other kind of substantial gainful work which
`exists in the national economy, regardless of whether
such work exists in the immediate area in which [the
claimant] lives, or whether a specific job vacancy
exists for [the claimant], or whether [the claimant]
would be hired if [the claimant] applied for work.
42 U.S.C. § 423(d)(2)(A). In addition, to obtain DIB, the

claimant must have become disabled between the alleged onset date

and the date on which she was last insured. ee 42 U.S.C. §§

 

22T`ne standards that must be met to receive SSI benefits
under Title XVI of the Act are the same as the standards that
must be met in order to receive DIB under Title ll of the Act.
Barnhart v. Thomas, 540 U.S. 20, 24 (2003). Accordingly, cases
addressing the former are equally applicable to cases involving
the latter.

42

 

416(i), 423(a); 20 C.F.R. §§ 404.130, 404.315; McKinstry v.
Astrue, 511 F. App'x 110, 111 {2d Cir. 2013) (summary order),
citing Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008). In
making the disability determination, the Commissioner must
consider: "‘(1) the objective medical facts; (2) diagnoses or
medical opinions based on such facts; (3) subjective evidence of
pain or disability testified to by the claimant or others; and
(4) the claimant‘s educational background, age, and work experim
ence.‘" Brown v. Apfel, 174 F.3d 59, 62 {2d Cir. 1999) (p§r
curiam), quoting Mongeur v. Heckler, 722 F.2d l033, 1037 (2d Cir.
1983) (p§r curiam).

ln determining whether an individual is disabled, the
Commissioner must follow the five-step process required by the
regulations. 20 C.F.R. § 404.1520(a)(4)(i)-(v}; see Selian v.
Astrue, §ppra, 708 F.3d at 417-18; Talavera v. Astrue, supra, 697
F.3d at 151. The first step is a determination of whether the
claimant is engaged in substantial gainful activity ("SGA"). 20
C.F.R. § 404.1520(a)(4)(i). If she is not, the second step
requires determining whether the claimant has a "severe medically
determinable physical or mental impairment." 20 C.F.R.
§ 404.1520(a)(4)(ii). If the claimant does not have a severe
medically determinable impairment or combination of impairments,
she is not disabled. See Henningsen v. Comm*r of Soc. Sec.

Admin., lll F. Supp. 3d 250, 264 (E.D.N.Y. 2015); 20 C.F.R. §

43

 

 

 

404.1520(c). lf she does, the inquiry at the third step is
whether any of claimant‘s impairments meet one of the listings in
Appendix l of the regulations. 20 C.F.R. § 404.1520(a)(4)(iii).
lf the answer to this inquiry is affirmative, the claimant is
disabled. 20 C.F.R. § 404.1520(a)(4}(iii}.

lf the claimant does not meet any of the listings in
Appendix 1, step four requires an assessment of the claimant's
residual functional capacity ("RFC") and whether the claimant can
still perform her past relevant work given her RFC. 20 C.F.R.
§ 404.1520(a)(4)(iv); see Barnhart v. Thomas, supra, 540 U.S. at
24-25. lf she cannot, then the fifth step requires assessment of
whether, given the claimant's RFC, she can make an adjustment to
other work. 20 C.F.R. § 404.1520(a)(4)(v). If she cannot, she
will be found disabled. 20 C.F.R. § 404.1520(a)(4)(v).

RFC is defined in the applicable regulations as "the
most [the claimant] can still do despite her limitations."
20 C.F.R. § 404.1545(a)(l). To determine RFC, the ALJ
"'identif[ies] the individual’s functional limitations or re-
strictions and assess[es] . . . [her] work-related abilities on a
function-by-function basis, including the functions in paragraphs
(b),{c), and (d) of 20 [C.F.R. §] 404.1545 . . . .'" Cichocki v.
Astrue, 729 F.3d 172, l76 {2d Cir. 2013) (per curiam}, quoting
Social Security Ruling ("SSR") 96-8p, 1996 WL 374184 at *l (July

2, 1996). The results of this assessment determine the claim-

44

 

ant's ability to perform the exertional demands of sustained work
which may be categorized as sedentary, light, medium, heavy or
very heavy.23 20 C.F.R. § 404.1567; see Schaal v. Apfel, 134

F.3d 496, 501 n.6 (2d Cir. 1998). This ability may then be found
to be limited further by nonexertional factors that restrict the
claimant‘s ability to work.” See Michaels v. Colvin, 621 F.
App'X 35, 38 n.4 (2d cir§ 2015) (Summary ara@r); zabaia v.
Astrue, 595 F.3d 402, 410-ll (2d Cir. 2010).

The claimant bears the initial burden of proving
disability with respect to the first four steps. Once the
claimant has satisfied this burden, the burden shifts to the
Commissioner to prove the final step -- that the claimant‘s RFC
allows the claimant to perform some work other than her past
work. Selian v. Astrue, supra, 708 F.3d at 418; Burgess v.
Astrue, §gpra, 537 F.3d at 128; Butts v. Barnhart, 388 F.3d 377,
383 (2d Cir. 2004), amended in part Qn other grounds pp reh‘q,

416 F.3d 101 (2d Cir. 2005).

 

23Exertional limitations are those which "affect only [the
claimant' s] ability to meet the strength demands of jobs (sit-
ting, standing, walking, lifting, carrying, pushing, and pull-
ing)." 20 C.F.R. § 404.1569a(b).

24Nonexertional limitations are those which "affect only
[the claimant' s] ability to meet the demands of jobs other than
the strength demands,“ including difficulty functioning because
of nervousness, anxiety or depression, maintaining attention or
concentration, understanding or remembering detailed instruc-
tions, seeing or hearing, tolerating dust or fumes, or manipulae
tive or postural functions, such as reaching, handling, stooping,
climbing, crawling or crouching. 20 C.F.R. § 404.1569a(c }.

45

 

ln some cases, the Commissioner can rely exclusively on
the Medical-Vocational Guidelines (the "Grids") contained in
C.F.R. Part 404, Subpart P, Appendix 2 when making the determina-
tion at the fifth step. Gray v. Chater, 903 F. Supp. 293, 297-98
(N.D.N.Y. 1995). "The Grid[s] take{] into account the claimant‘s
RFC in conjunction with the claimant‘s age, education and work
experience. Based on these factors, the Grid[s] indicate[]
whether the claimant can engage in any other substantial gainful
work which exists in the national economy." Gray v. Chater,
§pprg, 903 F. Supp. at 298; see Butts v. }`;%arnhart,r supra, 388
F.3d at 383.

Exclusive reliance on the Grids is not appropriate
where nonexertional limitations "significantly diminish [a
claimant‘s] ability to work." Bapp v. Bowen, 802 F.2d 601, 603
(2d Cir. 1986); accord Butts v. Barnhart, supra, 388 F.3d at 383.
"Significantly diminish" means 1'the additional loss of work
capacity beyond a negligible one or, in other words, one that so
narrows a claimant‘s possible range of work as to deprive him of
a meaningful employment opportunity." Bapp v. Bowen, supra, 802
F.2d at 606 (footnote omitted); accord Selian v. Astrue, supra,
708 F.3d at 421; Zabala v. Astrue, supra, 595 F.3d at 411.
Before an ALJ determines that sole reliance on the Grids is
proper in determining whether a plaintiff is disabled under the

Act, he must ask and answer the intermediate question -- whether

46

 

the claimant has nonexertional limitations that significantly
diminish her ability to work; an ALJ's failure to explain how he
reached his conclusion to this question is "plain error". §ee
Maldonado v. Colvin, 15 Civ. 4016 (HBP), 2017 WL 775829 at *21-
*23 (S.D.N.Y. Feb. 23, 2017) (Pitman, M.J.}; see alsg Bapp v.
§Qwen, §§pra, 802 F.2d at 606 ; St. Louis ex rel. D.H. v. Comm‘r
of Soc. Sec., 28 F. Supp. 3d 142, 148 (N.D.N.Y. 2014); Baron v.
Astrue, 11 Civ. 4262 (JGK)(MHD), 2013 WL 1245455 at *19 (S.D.N.Y.
Mar. 4, 2013) {Dolinger, M.J.) (Report & Recommendation),
adopted at, 2013 WL 1364138 (S.D.N.Y. Mar. 26, 2013) (Koeltl,
D.J.). When the ALJ finds that the nonexertional limitations do
significantly diminish a claimant‘s ability to work, then the
Commissioner must introduce the testimony of a vocational expert
or other similar evidence in order to prove "that jobs exist in
the economy which [the] claimant can obtain and perform.§ §utt§

v. Barnhart, supra, 388 F.3d at 383-84 {internal quotation marks

 

 

omitted); see Heckler v. Campbell, 461 U.S. 458, 462 n.5 (1983)
("lf an individual‘s capabilities are not described accurately by
a rule, the regulations make clear that the individual's particu-

lar limitations must be considered.").

B. The ALJ's Decision

The ALJ applied the five-step analysis described above

and determined that plaintiff was not disabled (Tr. 18-30).

47

 

 

As an initial matter, the ALJ found that plaintiff met
the insured status requirements of the Act through December 31,
2017 (Tr. 20).

At step one, the AL§ found that plaintiff had not
engaged in SGA since June 26, 2013 (Tr. 20).

At step two, the ALJ concluded that plaintiff suffered
from the severe impairments of lumbar disc herniation, PTSD,
major depressive disorder and right wrist arthritis (Tr. 20).

At step three, the ALJ found that plaintiff's impair-
ments did not meet or medically equal the criteria of the listed
impairments and that plaintiff was not, therefore, entitled to a
presumption of disability (Tr. 20-21). ln reaching his conclu-
sion, the ALJ stated that he gave "particular attention" to
Listing 1.02 and concluded that "the specific criteria required
of the listing was not demonstrated by the available medical
evidence" because it did "not demonstrate that [plaintiff] ha[d]
the [required} degree of difficulty in performing fine and gross
movements'l (Tr. 20). The ALJ also made specific mention of
Listing 1.04 and concluded that plaintiff did not meet this
listing because "the medical evidence [did] not establish the
requisite evidence of nerve root compression, spinal

arachnoiditis25 or lumbar spinal stenosis" (Tr. 21). Finally,

 

25Arachnoiditis is a pain disorder caused by inflammation of
the membranes that surround and protect the nerves of the spinal
(continued...)

48

 

 

the ALJ concluded that plaintiff also did not meet Listings 12.04
or 12.06 because plaintiff's mental impairment limitations did
not satisfy either paragraph 8 or C of these listings (Tr. 21).
Specifically, the ALJ found that plaintiff only had "mild
restriction[s]" in her activities of daily living, "mild diffi-
culties" in her social functioning, "moderate difficulties" with
her concentration and "experienced no episodes of decompensation"
(Tr. 21).
The ALJ then determined that plaintiff retained the RFC
to perform light work with the following limitations:
{Plaintiff] can understand, remember and carryout
simple work and adapt to routine workplace changes, and
can occasionally stoop, and frequently handle and
finger with the dominant right upper extremity, occa-
sionally reach overhead with the bilateral upper exM
tremity and occasionally push and pull. She cannot
operate a motor vehicle, and not working at unprotected
heights (Tr. 21).
To reach his RFC determination, the ALJ examined the opinions of
the treating and consulting physicians and determined the weight
to be given to each opinion based on the objective medical record
(Tr. 24-27).

The ALJ afforded "little weight" to the opinion of Dr.

Koretsky that plaintiff was disabled due to her mental health

 

25(...continued)
cord, which typically causes a severe stinging or "burning" pain
and can lead to neurological problems. Arachnoiditis, The
Cleveland Clinic, available at https://my.clevelandclinic.org/
health/diseases/12062-arachnoiditis (last visited Mar. 12, 2019)

49

 

 

symptoms because "Dr. Koretsky did not include any clear func-
tional limitations and did not adequately explain why he was able
to determine [that plaintiff] was totally disabled" (Tr. 24-25).
The ALJ further found that Dr. Koretsky‘s opinion was inconsis-
tent with plaintiff's description of her daily activities and
with the opinions of Drs. Citrome and Antiaris (Tr. 24-25).

The ALJ afforded "no weight" to the opinion of Dr.
Polifrone that plaintiff was 100% disabled because (1) the
workers' compensation disability standard is different than the
social security standard, (2) Dr. Polifrone did not explain
plaintiff's limitations or what the percentage of disability was
based on and (3) the opinion was inconsistent with the opinions
of Drs. Johnston and Dr. Krishnamurthy {Tr. 25).

The ALJ afforded "little weight" to the opinions of Dr.
Schwartz that plaintiff was "totally disabled from any and all
work" and that plaintiff "was limited to less than sedentary
work" because they "were not well supported or explained" (Tr.
25). The ALJ also found that Dr. Schwartz's opinions were
inconsistent with plaintiff's conservative treatment and with the
opinions of Dr. Johnston, Dr. Krishnamurthy and chiropractor
Drier (Tr. 25).

The ALJ afforded "slight weight" to Dr. Antiaris'
opinions that there were no limitations on plaintiff's ability to

follow simple instructions, perform tasks independently, maintain

50

 

 

concentration, learn new tasks, make appropriate decisions and
relate adequately with others because "the opinion [was] not
supported by subsequent reports, which show[ed] ongoing mental
health complaints" (Tr. 25).

The ALJ afforded "significant weight" to Dr. Johnston's
opinions that plaintiff had moderate limitations with bending and
mild limitations with prolonged sitting, prolonged standing and
gross manipulation because Dr. Johnston was an examining source
and his opinions were consistent with the overall medical record
and the opinions of Dr. Krishnamurthy (Tr. 26). The AL§ further
found that Dr. Johnston's opinions were "well supported by [a]
thorough physical examination" (Tr. 26).

The ALJ afforded "great weight" to Dr. Krishnamurthy's
"opinions [that werel consistent with light exertional work
[because] they were based on thorough examinations throughout the
relevant period and [were] largely consistent with the overall
evidence in the record" (Tr. 26). However, the ALJ gave "1ittle
weight" to Dr. Krishnamurthy's opinions that limited plaintiff to
less than light work because they were "outweighed by Dr.
Krishnamurthy‘s consistent findings" that plaintiff's only
functional limitations were refraining from lifting items greater
than 20 pounds and refraining from repetitive bending, pulling
and pushing (Tr. 26).

The ALJ afforded "little weight" to the opinions of Dr.

51

 

 

Londin that plaintiff had a "temporary and total disability"
based on her mental impairments because the opinions were "vague,
poorly supported and [did] not include clear functional limita-
tions" {Tr. 26).

The ALJ afforded "some weight" to the opinions of
chiropractor Drier that plaintiff "had a mild partial spinal
disability of 20%", that plaintiff could "perform her usual work
and daily activities with restrictions of no lifting over 25
[pounds], no repetitive bending, and no sitting for over 25
minutes at a time" and that plaintiff's subjective complaints
were not supported by objective signs (Tr. 26). The ALJ found
that while Drier was not an acceptable medical source because he
was a chiropractor, Drier examined plaintiff numerous times and
his opinions were well supported by his examination notes and the
overall record (Tr. 26). The ALJ gave "great weight" to Drier's
opinions that were "consistent with the range of light work
[because] they [werel supported by the opinions of Dr.
Krishnamurthy and Johnston" {Tr. 26-27).

The ALJ afforded "some weight" to the opinion of Dr.
Citrome that plaintiff "had a moderate temporarily partial
disability related to her major depressive disorder" because it
was not well explained or supported and did "not include a clear
functional assessment" (Tr. 27).

The ALJ afforded "little weight" to Dr. Newton's

52

 

opinion that plaintiff was totally and permanently disabled
because Dr. Newton "had a very limited treatment history with
[plaintiff]" and his opinion "did not include a clear functional
assessment" (Tr. 27). The ALJ also noted that Dr. Newton's
opinion was "not supported by the exams and opinions of Drs.
Citrome and Antiaris" {Tr. 27}.

The ALJ also considered plaintiff's May 29, 2013 MRI,
plaintiff's June 30, 2013 EMG study, plaintiff's October 9, 2013
EMG study, plaintiff's December 11, 2015 wrist surgery and
plaintiff's testimony in determining plaintiff's RFC {Tr. 23-24,
27). The ALJ found that while plaintiff's medically determinable
impairments could reasonably have caused her alleged symptoms, a
review of the entire case record showed that plaintiff's state-
ments regarding their intensity, persistence and limiting effects
were not credible (Tr. 27). The ALJ noted that plaintiff's
course of treatment throughout the entire record consisted of
medication, physical therapy and home exercises and that any side
effects from her medications would not prevent plaintiff from
engaging in light work (Tr. 27). The ALJ further stated that Dr.
Krishnamurthy, Dr. Johnston and Drier all found that plaintiff
was exaggerating her symptoms (Tr. 27). Finally, the ALJ noted
that plaintiff "betrayed no evidence of debilitating symptoms
while testifying at the hearing" (Tr. 27-28).

At step four, the ALJ concluded that, because plaintiff

53

 

was limited to light work, plaintiff was unable to perform her
past work as a bank deposit manager, which plaintiff performed at
medium physical exertion level (Tr. 28).

At step five, relying on the testimony of the VE, the
ALJ found that jobs existed in significant numbers in the na-
tional economy that plaintiff could perform, given her RFC, age
and education {Tr. 29). The ALJ acknowledged that plaintiff was
54 years and 11 months at the time of the decision, making her a
"borderline" case for someone of advanced age (Tr. 29}. However,
the ALJ found that based on plaintiff's high school education and
significant work experience, using plaintiff's chronological age
of 54 years old was appropriate (Tr. 29).

C. Analysis of

the ALJ's Decision

Plaintiff's motion consists of statements cherry-picked
from the transcript of the March 18, 2016 hearing interspersed
with comments by counsel that appear to be copied from his letter
motion to the Appeals Council from august 25, 2016 (Memorandum of
Law in Support of Plaintiff's Motion for Judgment on the Plead-
ings, dated June 4, 2018 (D.l. 17) ("Pl. Memo."); Tr. 172-83).
Plaintiff's motion is completely devoid of any legal arguments or
cohesive organization. Construed liberally, plaintiff appears to
contend that the ALJ‘s decision was erroneous because (1) there

was substantial evidence in the record that plaintiff met or was

54

 

medically equal to the Listings; (2) the ALJ's RFC determination
was not supported by substantial evidence because the ALJ vioum
lated the treating physician rule and (3) the ALJ should have
found plaintiff disabled because of her advanced age.

The Commissioner contends that the ALJ‘s decision was
supported by substantial evidence and should be affirmed (Memo-
randum of Law in Support of the Commissioner’s Cross-Motion for
Judgment on the Pleadings and in Opposition to Plaintiff's Motion
for Judgment on the Pleadings, dated Aug. 21, 2018 (D.l. 19)
("Def. Memo.")).

As described above, the ALJ went through the sequential
process required by the regulations. The ALJ‘s analysis at steps
one and two were decided in plaintiff's favor, and the Commis-
sioner has not challenged those findings. l shall, therefore,
limit my discussion to addressing whether the ALJ’s analysis at
steps three, four and five complied with the applicable legal

standards and was supported by substantial evidence.

l. Step 3: The Listings

At step three, the ALJ found that none of plaintiff's
impairments, either singularly or in combination, were severe
enough to meet or medically equal the impairments in the Listings
(Tr. 20, citing 20 C.F.R. Pt. 404, Subpt. P, App. 1). To show

that an impairment meets or is medically equal to a listing, a

55

 

 

claimant must show that his or her impairments "meet all of the
specified criteria." Sullivan v. Zebley, 493 U.S. 521, 530
(1990}; accord Solis v. Berryhill, 692 F. App'x 46, 48 (2d Cir.
2017); King v. Astrue, 32 F. Supp. 3d 210, 218 (N.D.N.Y. 2012).
lf a claimant‘s impairment "manifests only some of those criteHM
ria, no matter how severely," the impairment does not qualify.
Sullivan v. Zeblev, supra, 493 U.S. at 530; see also Scully v.
Berryhill, 282 F. Supp. 3d 628, 636 (S.D.N.Y. 2017) (Gorenstein,
M.J.). To satisfy this burden, a claimant must show abnormal
physical findings that “must be determined on the basis of
objective observation during the examination and not simply a
report of the individual's allegation." 20 C.F.R. pt. 404,
Subpt. P, App. 1, § 1.00(D).

Not only does plaintiff not explain how the medical
evidence shows that she was medically equal to a listing, she
does not even identify which of the listing determinations she is
challenging; plaintiff merely states that "[i]t is contended that
the claimant meets the Listing of Impairments 1.00" (Pl. Memo. at
12). However, directly underneath that sentence, plaintiff lists
symptoms and diagnoses that all relate to her herniated discs at
L4-L5 and L5-Sl (Pl. Memo. at 12). Thus, l understand plaintiff
to be challenging the ALJ‘s determination that she did not meet
Listing 1.04.

Listing 1.04 addresses disorders of the spine and

56

 

 

requires a showing of a "compromise of a nerve root . . . or the

spinal cord" with one or more of the following:

(A) Evidence of nerve root compression characterized
by neuro-anatomic distribution of pain, limitation of
motion of the spine, motor loss (atrophy with associ-
ated muscle weakness) accompanied by sensory or reflex
loss and, if there is involvement of the lower back,
positive straighteleg raising test (sitting and sum
pine); or

(B) Spinal arachnoiditis, confirmed by an operative
note or pathology report of tissue biopsy, or by appro~M
priate medically acceptable imaging, manifested by
severe burning or painful dysesthesia, resulting in the
need for changes in position or posture more than once
every 2 hours; or

(C) Lumbar spinal stenosis resulting in
pseudoclaudication, established by findings on appro-
priate medically acceptable imaging, manifested by

chronic nonradicular pain and weakness, and resulting
in inability to ambulate effectively.

20 C.F.R. pt. 404, Subpt. P, App. 1, § 1.04.

The ALJ found that "[t]he medical evidence [did] not
establish the requisite evidence of nerve root compression,
spinal arachnoiditis or lumbar spinal stenosis as required under
listing 1.04" (Tr. 21). Plaintiff contends that remand is
required because her May 28, 2013 MRI showed evidence of herni-
ated discs at L4-L5 and L5-Sl, her EMG studies showed evidence of
radiculopathy and she had positive straight-leg-raising tests, an
antalgic gait and a limited range of motion in her lumbar spine
(Pl. Memo. at 12).

There is not a single diagnosis or mention of spinal

57

 

arachnoiditis in the entire medical record and plaintiff's May
28, 2013 MRI specifically stated that there was "no significant
central spinal canal stenosis" {Tr. 426}. Thus, it is clear that
plaintiff does not meet or medically equal Listing 1.04(8) or
(C). Whether plaintiff met all the criteria of Listing 1.04(A)
is a closer call.

Plaintiff is correct that her MRl revealed two herni-
ated discs and that she was diagnosed by multiple practitioners
with radiculopathy. However, while the ALJ may have been inaccu-
rate in his general statement that there was "no evidence of
nerve root compression" in the record, remand is unwarranted
because a review of the overall treatment period shows that there
is evidence that supports the finding that not all the criteria
listed in Section 1.04(A) were met and the ALJ’s ruling is,
therefore, supported by substantial evidence. §e§ Kin v.
Astrue, §ppr§, 32 F. Supp. 3d at 219 {remand not required where
ALJ "erred in failing to explicitly reconcile [a} conflict in the
record" concerning Section 1.04(A) because even with this error,
there was substantial evidence to show plaintiff did not meet all
of the required criteria).

First, the only MRI of plaintiff's spine in the record
shows that, although plaintiff had a herniated disc at L4-L5 that
was encroaching the left neural foramen, the exiting nerve root

appeared intact (Tr. 425-26). Thus, substantial evidence exists

58

 

that plaintiff did not have nerve root compression required by
Listing 1.04(A).
Second, there is conflicting evidence in the record as

to whether all the aggravating factors required by Section.

 

1.04(A) existed -- namely, motor loss accompanied by sensory or
reflex loss. While Dr. Polifrone documented some examinations
where plaintiff was experiencing sensory loss and motor loss, Dr.
Krishnamurthy noted that plaintiff exhibited normal reflexes and
full muscle strength on August 30, 2013, January 17, 2014, July
11, 2014, February 13, 2015, May 8, 2015, July 24, 2015, November
6, 2015 and March 4, 2016 (Tr. 380, 377, 709, 714, 721, 730, 737,
802). On April 21, 2014, plaintiff's neurological examination

was normal, and Dr. Johnston noted that she exhibited full muscle

 

strength with no atrophy (Tr. 534). Drier also found that
plaintiff's sensations and reflexes were all normal with no signs
of muscle atrophy during his examinations on July 21, 2015,
October 20, 2015 and March 8, 2016 (Tr. 752, 700, 810).

Third, plaintiff's multiple positive straight-leg-
raising tests are not determinative. While there were approxi-
mately 14 positive straight-leg-raising tests in the record,
there were also approximately 19 negative straight-leg-raising
tests {Tr. 266-67, 272-73, 277-78, 282, 288, 291, 294, 320, 322,
325, 330, 377, 380, 561, 573, 576, 581, 584, 587, 590, 596, 599,

605, 700, 709, 714, 721, 130, 737, 152, 776, 802, 810). nora-

59

 

over, even if that were not the case, multiple positive straight-
1eg-tests, without more, do not meet all of the specified crite-
ria required by Listing 1.04(A). Solis v. Berrvhill, supra, 692
F. App'x at 48; see also King v. Astrue, supra, 32 F. Supp. 3d at
219-20 (evidence of nerve compression along with multiple in-
stances of positive straight-leg-raising tests does not satisfy
Section 1.04(A) if there is not sufficient evidence of motor loss
`accompanied by sensory loss or reflex loss).

Admittedly, there is some evidence that supports that
plaintiff may have met or been medically equal to Listing
1.04(A). However, where, as here, there are conflicts in medical
evidence, "it is the ALJ's decision that controls as factfinder."
King v. Astrue, supra, 32 F. Supp. 3d at 220, citing Fiorello v.
Heckler, 725 F.2d 174, 176 (2d Cir. 1983). So long as the
"Commissioner's decision rests on adequate findings supported by
evidence having rational probative force [the court must] not
substitute [its] judgment for that of the Commissioner." yeing
v. Barnhart, 312 F.3d 578 (2d Cir. 2002). Furthermore, the
Second Circuit has explicitly held that "[w]here there is sub-
stantial evidence to support either [the'claimant's or the ALJ's
position], the determination is one to be made by the
factfinder." Alston v. Sullivan, 904 F.2d 122, 126 {2d Cir.
1990); accord Scully v. Berrvhill, supra 282 F. Supp. 3d at 636

(ALJ‘s decision upheld where medical evidence could support

60

 

 

 

either finding that claimant did or did not have nerve root
compression); Knight v. Astrue, supra, 32 F. Supp. 3d at 219W20
(ALJ's decision upheld even though there were intermittent test
results indicating some motor loss because the majority of
physical examinations showed normal motor skills); Johnson v.
Astrue, 563 F. Supp. 2d 444, 454 (S.D.N.Y. 2008) (Gorenstein,
M.J.) ("lf the reviewing court finds substantial evidence to
support the Commissioner's final decision, that decision must be
upheld, even if substantial evidence supporting the claimant‘s
position also exists.").

Thus, plaintiff is not entitled to remand because
substantial evidence supports the ALJ‘s determination that
plaintiff did not have an impairment or combination of impair-
ments under Section 1.04(A).

2. Step 4: the ALJ's

RFC Determination

The ALJ found that plaintiff had the RFC to perform
light work and was limited to only occasionally stooping, reach-
ing overhead, pushing and pulling (Tr. 22). The ALJ also ac-
knowledged plaintiff's psychological nonexertional limitations
and stated that, notwithstanding these limitations, she could
understand, remember and carry out "simple work" (Tr. 22). The

ALJ‘s RFC is supported by substantial evidence.

61

 

Dr. Krishnamurthy conducted a thorough physical exami-n
nation of plaintiff on ten separate occasions. After nine out of
ten of these examinations, Dr. Krishnamurthy opined that plain-
tiff was able to return to work with the restrictions of not
lifting objects greater than 20 pounds and refraining from
repetitive bending, pushing or pulling {Tr. 376-78, 708e38, 775-
77, 801-03). Dr. Krishnamurthy based this opinion on plaintiff's
overwhelmingly normal physical and neurological examinations, as
well as, his review of her prior medical records, EMG studies and
MRls of her lumbar spine and right wrist (Tr. 376-78, 708M38,
775-77, 801-03).

Dr. Johnston and Drier reached similar conclusions.

Dr. Johnston opined that plaintiff had moderate limitations on
bending and lifting, and mild limitations on prolonged sitting
and standing (Tr. 534-35). Drier opined on three separate dates
that plaintiff could resume her usual work activities with the
restrictions of not lifting objects over 25 pounds, no repetitive
bending and no prolonged sitting (Tr. 701, 752, 810).

These assessments constitute substantial evidence
`supporting the ALJ's determination that plaintiff was capable of
performing "1ight work." §ee 20 C.F.R. § 404.1567(b) ("Light
work involves lifting no more than 20 pounds at a time with
frequent lifting or carrying objects weighing up to 10 pounds.").

The ALJ also properly accounted for plaintiff's exertional

62

 

 

limitations of only occasionally stooping, reaching overheard,
pushing and pulling, and for plaintiff's nonexertional limitam
tions of being limited to simple work based on her psychological

symptoms (Tr. 22).
a. Treating thsician Rule

Plaintiff‘s only substantial challenge to the ALJ's RFC
determination is that the ALJ violated the treating physician
rule by not crediting the opinions of Drs. Polifrone and Koretsky
(Pl. Memo. at 11-17}.

ln considering the evidence in the record, the ALJ must
afford deference to the opinions of a claimant‘s treating physi-
cians. A treating physician's opinion will be given controlling
weight if it is "well-supported by medically acceptable clinical
and laboratory diagnostic techniques and is not inconsistent with
the other substantial evidence in . . . [the] record." 20 C.F.R.
§ 404.1527(c)(2);26 see also Shaw v. Chater, 221 F.3d 126, 134
(2d Cir. 2000); Diaz v. Shalala, 59 F.3d 307, 313 n.6 (2d Cir.
1995); Schisler v. Sullivan, 3 F.3d 563, 567 (2d Cir. 1993).

"[G]ood reasons" must be given for declining to afford

a treating physician's opinion controlling weight. 20 C.F.R. §

 

26The SSA recently adopted regulations that alter the
standards applicable to the review of medical opinion evidence
with respect to claims filed on or after March 27,r 2017. §ee 20
C.F.R. § 404.1520c. Because plaintiff's claim was filed before
that date, those regulations do not apply here.

63

 

404.1527(c)(2); Schisler v. Sullivan, supra, 3 F.3d at 568;

Burris v. Chater, 94 Civ. 8049 (SHS), 1996 WL 148345 at *4 n.3
(S.D.N.Y. Apr. 2, 1996) (Stein, D.J.). The Second Circuit has
noted that it "'do{es} not hesitate to remand when the Commis-

sioner has not provided "good reasons" for the weight given to a

l"

treating physician[']s opinion. Morgan v. Colvin, 592 F. App'x
49, 50 (2d Cir. 2015) (summary order)r guotinq Halloran v.
Barnhart, 362 F.3d 28, 33 (2d Cir. 2004); accord Greek v. Colvin,
802 F.3d 370, 375 (2d Cir. 2015).

hs long as the ALJ provides "good reasons" for the
weight accorded to the treating physician's opinion and the ALJ's
reasoning is supported by substantial evidence, remand is unwar-
ranted. See Halloran v. Barnhart, supra, 362 F.3d at 32-33; see
also Atwater v. Astrue, 512 F. App'x 67, 70 (2d Cir. 2013);
Petrie v. Astrue, 412 F. App‘x 401, 406W07 (2d Cir. 2011) (sum-
mary order); Kennedv v. Astrue, 343 F. App'x 719, 721 (2d Cir.
2009) (summary order). "The opinions of examining physicians are
not controlling if they are contradicted by substantial evidence,
be that conflicting medical evidence or other evidence in the
record." Krull v. Colvin, 669 F. App'x 31, 32 (2d Cir. 2016)
(summary order) (citation omitted); see also Monroe v. Comm‘r of
Soc. Sec., 676 F. App'x 5, 7 (2d Cir. 2017) (summary order). The

ALJ is responsible for determining whether a claimant is "dis-

abled" under the Act and need not credit a treating physician's

64

 

determination on this issue if it is contradicted by the medical
record. See Wells v. Commlr of Soc. Sec., 338 F. App'x 64, 66
(2d Cir. 2009) (summary order).

The ALJ may rely on the opinion of a consultative
physician where it is supported by substantial evidence in the
record. See Richardson v. Perales, supra, 402 U.S. at 410;

Camille v. Colvin, 652 F. App‘x 25, 27-28 (2d Cir. 2016) (summary

 

order); Diaz v. Shalala, supra, 59 F.3d at 313 n.5; Mongeur v.
Heckler, §gpr§, 722 F.2d at 1039; see also Shrack v. Berrvhill,
3:16 CV 2064 (RMS), 2018 WL 2926564 at *10 (D. Conn. June 7,
2018) ("The Second Circuit has recognized . . . the opinions of
non-examining sources may 'override treating sources‘ opinions,
provided they are supported by evidence in the record." quoting
Schisler v. Sullivan, supra, 3 F.3d 563 at 1993).

The ALJ assigned "no weight" to Dr. Polifrone opinions
that plaintiff was "100% disabled" because (1) workers'
compensation standards are different than disability standards
under the Act, (2) Dr. Polifrone never discussed specifically
what plaintiff's limitations were and how she reached her
conclusion that plaintiff was 100% disabled and (3) Dr.
Polifrone's opinions were inconsistent with the opinions of Drs.
Krishnamurthy and Dr. Johnston (Tr. 25).

Turning to the ALJ's first reason for rejecting Dr.

Polifrone's opinion, it is well settled that an opinion provided

65

 

 

in connection with a workers‘ compensation claim is not control-
ling with respect to a claim of disability claim under the Act.

See Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999) ("A treating

 

physician's statement that the claimant is disabled cannot itself
be determinative."); see also Mangum v. Colvin, 13 Civ. 4213
(KPF), 2015 WL 629403 at *11 n.13 (S.D.N.Y. Feb. 13, 2015)
(Failla, D.J.) ("[T]he characterization of Plaintiff as 1dis-
abled' by medical providers for purposes of his Workers‘ Compen-
sation claim is not particularly useful in the Social Security
context because the two statutory schemes have completely differ-
ent definitions of disability."); Simmons v. Colvin, 13 Civ. 1724
(KBF), 2014 WL 104811 at *7 n.5 (S.D.N.Y. Jan. 8, 2014) (Forrest,
D.J.) ("'[T]he standards which regulate workers1 compensation
relief are different from the requirements which govern the award
of disability insurance benefits under the Act,' and 'an opinion
rendered for purposes of workers‘ compensation is not binding on
the [Commissioner].'" (citation omitted)); DeJesus v. Chater, 899
F. Supp. 1171, 1177 (S.D.N.Y. 1995) (Koeltl, D.J.) ("The issue is
whether a person is disabled as that term is defined under the
Social Security Act, not whether a person is 'disabled' or
'partially disabled' for purposes of workers' compensation.").
Thus, the ALJ provided a "good reason" for not giving controlling
weight to Dr. Polifrone's opinion that plaintiff was "100%

disabled."

66

 

Second, the ALJ is correct that Dr. Polifrone never
assessed plaintiff's specific functional limitations and did not
provide any explanation for her conclusion that plaintiff was
100% disabled. Dr. Polifrone filled out workers' compensation
assessment forms separately from her treatment notes and simply
marked "100% disabled" without any detail supporting or explain-
ing this assertion.

Third, Dr. Polifrone's findings appear to be
inconsistent with the overall record, including the examinations
and opinions of Drs. Krishnamurthy and dohnston. Although
plaintiff visited Dr. Krishnamurthy for "independent orthopedic
evaluations," plaintiff saw Dr. Krishnamurthy ten times through-
out the relevant period. Thus, it is arguable that Dr.
Krishnamurthy also qualifies as a treating physician. §§e 20
C.F.R. § 404.l527(a)(2) (a treating physician is one who the
claimant has seen "with a frequency consistent with medical
practice for the type of treatment . . . required for [claim-
ant's] medical condition" to establish an "ongoing treatment
relationship" with the claimant); see also Nunez v. Berrvhill, 16
Civ. 5078 (HBP), 2017 WL 3495213 at *23 (S.D.N.Y. hug. ll, 2017)
(Pitman, M.J.) (physician who met with plaintiff three times over
the course of three months considered a treating physician);

Vasguez v. Colvin, 14 Civ. 7194 (JLC), 2015 WL 4399685 at *20

 

(S.D.N.Y. duly 20, 2015} (Cott, M.J.) (physician who met with

67

 

plaintiff four times considered a treating physician}; Harrison
v. Sec'v of Health & Human Servs., 901 F. Supp. 749, 755
(S.D.N.Y. 1995) (Schwartz, D.J.) (same). Furthermore, unlike Dr.
Polifrone, Dr. Krishnamurthy is an orthopedic surgeon who pro-
vided highly detailed examination notes and assessed plaintiff's
functional limitations after each examination. Thus, the ALJ did
not violate the treating physician by giving deference to Dr.
Krishnamurthy's opinions over Dr. Polifrone's opinions.27

Plaintiff appears to argue that the ALJ erred in
affording "significant weight" to Dr. Johnston‘s opinion because
Dr. Johnston did not review plaintiff's lumbar spine MRl or EMG
studies before making his assessment (Pl. Memo. at 11).28
Plaintiff’s argument is meritless.

While it is unclear what, if any, prior medical records
Dr. Johnston reviewed prior to his consultative examination of
plaintiff, Dr. Johnston based his opinions on his physical
examination, which revealed no neurological abnormalities, no
muscle weakness or atrophy, normal reflexes, slightly limited
range of motion in plaintiff's lumbar spine and full range of

motion in all other extremities (Tr. 532-35). Dr. Johnston's

 

2TPlaintiff does not appear to take any issue with the ALJ
crediting Dr. Krishnamurthy's opinion.

”Oddly, plaintiff first states that the ALJ improperly
"disregarded" Dr. Johnston‘s examination and then goes on to
criticize the ALJ for affording significant weight to his
findings (Pl. Memo. at 11).

68

 

 

opinion that plaintiff had a moderate limitation with bending and
lifting, and a mild limitation with prolonged sitting or standing
is consistent with the overall record. Furthermore, the Second
Circuit has explicitly held that an ALJ is not precluded from
assigning "great weight" to a consultative physician's opinion
who did not review a plaintiff's prior MRI so long as the
physician "personally examined the plaintiff and reached
conclusions consistent with the objective medical evidence."
Wright v. Berrvhill, 687 F. App'x 45, 48 (2d Cir. 2017) (summary
order).

Thus, the ALJ also did not violate the treating physi-
cian by giving deference to Dr. Johnston's opinions over Dr.
Polifrone's opinions.

Turning to plaintiff's psychological records, the ALJ
afforded 1'little weight" to Dr. Koretsky's opinion that plaintiff
had a disability due to her mental health symptoms that was
independent from her physical symptoms because Dr. Koretsky's
treatment notes were cursory and did not include any clear
functional limitations, and Dr. Koretsky's opinion was inconsis-
tent with the opinions of Drs. Citrome and Antiaris (Tr. 24-

25).29

 

29The ALJ also found that Dr. Koretsky's opinion was
inconsistent with plaintiff's activities of daily living. lt is
somewhat unclear what the ALJ meant by this because, overall,
plaintiff's description of her daily activities could support a
(continued...}

69

 

 

The ALJ is correct that Dr. Koretsky's treatment notes
from his biweekly sessions with plaintiff are extremely cursory
and show that plaintiff mainly discussed stressors relating to
her physical injury (Tr. 384-86, 396-97, 634-83). Even in Dr.
Koretsky's three narrative reports, his evaluations are solely
based on plaintiff's self-reported symptoms and he does not
provide any assessments of plaintiff's functional limitations,
such as her ability to socially function, maintain concentration,
relate adequately with others or understand simple instructions
(Tr. 307-12, 637, 662-63).

The ALJ is also correct that Dr. Koretsky's opinions
appear to be inconsistent with the opinions of Drs. Antiaris and
Citrome. Dr. Antiaris noted that plaintiff was oriented and
cooperative during her evaluation, that plaintiff's attention and
concentration were intact, that plaintiff was able to complete
simple calculations and that plaintiff was capable of remembering

items (Tr. 530). Unlike Dr. Koretsky, Dr. Antiaris assessed

 

29(...continued)

finding of a mental disability considering she stated that she
needs assistance with daily chores, has no hobbies, stays home
all day and does not have any interest in doing anything.
However, as the ALJ correctly pointed out later in his decision,
plaintiff's description of her daily activities is not credible.
Plaintiff reported that she drives herself to her doctors'
appointments approximately four times per week and has taken
multiple vacations to Florida, the Dominican Republic and Puerto
Rico during the same time period that she was allegedly unable to
leave the house and had "no interest in doing anything
whatsoever" because she was depressed about her condition (Tr.
63-66, 84, 229).

70

 

 

plaintiff's cognitive functioning and opined that plaintiff had
no limitations with following and understanding simple direc-
tions; performing simple or complex tasks independently; main-
taining attention, concentration and a regular schedule; learning
new tasks; making appropriate decisions and relating to others
(Tr. 530). Dr. Antiaris further opined that plaintiff had
moderate limitations in her ability to handle stress, but that
plaintiff's symptoms were not significant enough to interfere
with plaintiff's ability to function on a daily basis (Tr. 530-
31).

Dr. Citrome similarly found that plaintiff was coopera-
tive, oriented and exhibited a normal and logical thought process
throughout her two evaluations (Tr. 745M46, 826). However, due
to plaintiff's depressed mood, Dr. Citrome opined that plaintiff
had a moderate, temporary, partial disability with respect to her
psychological symptoms (Tr. 746, 827).

Thus, the ALJ also did not violate the treating physi-
cian by giving less than controlling weight to Dr. Koretsky's

opinion.

3. Step 5: Advanced Age

Finally, plaintiff maintains that remand is required
because the ALJ improperly assessed plaintiff's age at step five

(Pl. Memo. at 10).

71

 

At step five, "an ALJ must consider [the claimant's]
chronological age in combination with her [RFC], education, and
work experience" in determining whether she can engage in any
other substantial gainful work which exists in the national
economy. Polvak v. Berrvhill, 17-CVW0215 (HBF)r 2018 WL 6418298
at *4 (W.D.N.Y. Dec. 6, 2018) (internal quotation marks and
citation omitted); accord Grav v. Chater,r supra, 903 F. Supp. at
298. "The Grids provide for three distinct age categories: (1)
'younger person' is an individual between the ages 18 and 49; (2)
'person closely approaching advanced age' is an individual
between the ages 50 and 54; and, (3} 'person of advanced age' is
an individual 55 and over." Torres v. Comm’r of Soc. Sec., 14-
CVW6438, 2015 WL 5444888 at *9 (W.D.N.Y. Sept. 15, 2015), citing
20 C.F.R. §§ 404.1563(c)-(e). If a claimant is "closely ap-
proaching advanced age, [the Commissioner] will consider that
{her] age, along with a severe impairment and limited work
experience, may seriously affect [her] ability to adjust to other
work" in the national economy." 20 C.F.R. § 404.1563(c).
"However, a claimant‘s acquisition of skills transferable to
other work gives [her] a special advantage over unskilled workers
in the labor market." Brown v. Colvin, 146 F. Supp. 3d 489,r 493
(W.D.N.Y. 2015) (internal quotation marks and citations omitted).
Thus, in order for an ALJ to find a claimant who is closely

approaching advanced age "not disabled", [he] must also find that

72

 

 

the claimant acquired skills in [her] past work that are transe
ferable to other skilled or semi-skilled jobs." Brown v. Colvin,
§gp;g, 146 F. Supp. 3d at 493.

Plaintiff incorrectly asserts that the ALJ "overlooked"
that plaintiff was a person "approaching advanced age" (Pl. Memo.
at 10); the ALJ expressly acknowledged plaintiff's age and
considered her high school education and her 30 years of "skilled
work" experience as a bank deposit manager when determining
whether plaintiff had the requisite skills that were transferable
to other jobs {Tr. 29). Admittedly, the ALJ could have been more
thorough and specific in his assessment; however, he clearly
included plaintiff‘s age, education and work experience in his
hypothetical to the VE (Tr. 87). There is substantial evidence
that plaintiff is not an individual approaching advanced age who
has limited work experience that might affect her ability to
adjust to other work. On the contrary, plaintiff has a high
school degree, is able to communicate in English and has 30 years
of experience in a skilled position. Thus, the ALJ properly
considered that plaintiff was a individual of closely approaching
advanced age.

Plaintiff next argues that because she was on the
borderline of being considered a "person of advanced age," the
ALJ erred in not rendering her disabled (Pl. Memo. at 10).

"lf a claimant‘s age is 'borderline' and the ALJ fails

73

 

to consider whether the higher age category should be used,
remand is warranted so long as a higher age category would
entitle the claimant to benefits." Woods v. Colvin, 218 F. Supp.
3d 20¢1,r 209 (W.D.N.Y. 2016). "Although the regulations dc not
clearly define the outer limits of a borderline age situation,"
courts within this Circuit have generally considered a case to be
"borderline" if a claimant is within a few months of entering the
higher age category. See Polvak v. Berryhill, supra, 2018 WL
64l8298 at *5 (borderline where claimant was within four months
of higher age category); Waldvogel v. Comm'r of Soc. Sec., lES-CV»m
0868 (GTS), 20l7 WL 3995590 at *12 (N.D.N.Y. Sept. ll, 2017)
(borderline where claimant was within two months of higher age
category); souriie:e v. coivin, 13~cv-236 (JMC), 2015 wi 9382? at
*5 (D. Vt. Jan. 7, 2015) (borderline where claimant was within
six months of higher age category).

lf an ALJ finds that a borderline situation exists, he
then "must decide whether it is more appropriate to use the
higher age or the claimant‘s chronological age." Torres v.
Comm'r of Soc. Sec., supra, 2015 WL 5444888 at *9, citing Social
Security Administration's Hearings, Appeals and Litigation Law
Manual ("HALLEX") at 11“5-3-2. "When making this determination,
the [ALJ] is instructed to consider the presence of additional
adversities . . . which reguire[] a greater showing of adversity"

that the claimant faces in adjusting to other work. Torres v.

74

 

 

 

Comm'r of Soc. Sec., supra, 2015 WL 5444888 at *9. While the ALJ
is mandated to make this borderline assessment, the ultimate
determination on whether a claimant‘s borderline age or
chronological should apply is within the ALJ's discretion.
Torres v. Comm'r of Soc. Sec., supra, 2015 WL 5444888 at *9;
accord Woods v. Colvin, supra, 218 F. Supp 3d at 209; Jerome v.
Astrue, 08-CV~98, 2009 WL 3157012 at *14 (D. Vt. Nov. 6, 2009).
The Commissioner concedes that plaintiff qualified as a

"borderline" person of advanced age considering she was one month

 

away from turning 55 years old at the time of the ALJ's
decision.30 The ALJ also noted plaintiff's borderline age in his
decision and conceded that the higher age category of "advanced
age" would have resulted "in a decision of disabled" (Tr. 29).
However, the ALJ ruled that it was appropriate to use plaintiff's

chronological age of 54 years old rather than a borderline age of

 

30l note that there is some authority that holds that in a
claim solely for DIB, a claimant‘s age must be assessed from the
date of last insured, rather than the date of the ALJ's decision.
See Polvak v. Berrvhill, supra, 2018 WL 6418298 at *5; Koszuta v.
Colvin, lquVe694(JTC), 2016 WL 824445 at *2 (W.D.N.Y. Mar. 3,
2016); Grace v. Astrue, 11 Civ. 9162 (ALC)(MHD), 2013 WL 4010271
at *24 (S.D.N.Y. July 31, 2013) (Carter, D.J.). However, SSR 83-
lO makes clear that this only applies to situations where the
claimant "last met the insured status requirement before the date
of the [ALJ's] adjudication." SSR 83“10. Because the ALJ issued
his decision on June 29, 2016 and plaintiff's date of last
insured was December 31, 201?, plaintiff's age should be assessed
at the time of the ALJ‘s decision. Moreover, the ALJ, the
Commissioner and plaintiff all appear to agree that plaintiff‘s
age should be assessed from June 26, 2016, making her 54 years
and 11 months old (Tr. 29; Def. Memo. at 25; Pl. Memo. at 10).

15

 

55 years old because plaintiff was a high school graduate with
1'good work experience", and, otherwise, did not present with
additional adversities to warrant a higher age category (Tr. 29).
As supported by the record, plaintiff was not an unskilled worker
who had any language, communication or educational barriers that
would prevent her from adjusting to other work as is typical in
most other "borderline cases." While it is certainly reasonable
for plaintiff to argue that the ALJ should have considered her to
be a person of advanced age since she was only 20 days from
turning 55 years old and she had mental health impairments that
limited her to simple work, as stated above, this determination
is within the discretion of the ALJ, and l cannot substitute my
own judgment for that of the ALJ. See Woods v. Colvin, supra,
218 F. Supp. 3d at 209 ("lt is important to note that the ALJ is
not necessarily required to use the higher age category in a
borderline situation. Rather, the ALJ's error . . . [will come]
from the fact that he did not even consider whether using the
higher age category would be appropriate." (emphasis in the
original)); Torres v. Commlr of Soc. Sec., supra, 2015 WL 5444888
at *9 (the ALJ should "exercis[e} discretion" when making a
borderline case determination); Jerome v. Astrue, supra, 2009 WL
3757012 at *14 ("Borderline situations are considered in light of
evaluating the overall impact of all the factors of [a] claim-

ant‘s case. Factual findings and considerations are within the

16

 

 

sound discretion of the ALJ, and th[e] Court will defer to such
findings." (internal quotation marks and citation omitted)).
Because the ALJ considered plaintiff's borderline age

in his decision, remand is unwarranted.
IV. Conclusion

Accordingly, for all the foregoing reasons, the
Commissioner's motion for judgment on the pleadings is granted
and plaintiff's motion is denied. The Clerk of the Court is
respectfully requested to mark D.I. 16 and D.I. 18 closed, and
respectfully requested to close the case.

Dated: New York, New York
March 19, 2019

SO ORDERED

/,j/
» ,
/ _.

ry d

_// LL/"`“°""'"? -/M/»»?/://»r'/g,m¢c
HENRY P:TMAN
United States Magistrate Judge

 

Copies transmitted to

All Counsel

11

 

 

 

